Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 1 of 35 PageID: 2915



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  JAMES CARMACK, MICHAEL NEUBERGER,
  BAHRAM SALEHIAN, AND ANDREW SONG,
  Individually and on Behalf of all Others Similarly
  Situated,
                                            Plaintiffs,         Case No. 16-CV-01884-JHR-JS
                        - against -

  AMAYA INC., DAVID BAAZOV, AND DANIEL
  SEBAG, DIVYESH GADHIA, AND HARLAN
  GOODSON,
                                          Defendants.




       DECLARATION OF ROBERT CORMIO REGARDING (A) MAILING OF
    NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION AND PROOF OF
  CLAIM AND RELEASE, (B) PUBLICATION OF SUMMARY NOTICE OF PENDENCY
   AND PROPOSED SETTLEMENT OF CLASS ACTION AND SETTLEMENT FINAL
                         APPROVAL HEARING, AND
           (C) REPORT ON REQUESTS FOR EXCLUSIONS TO DATE


         I, ROBERT CORMIO, declare as follows:

         1.      I am a Senior Director of Securities Class Actions at JND Legal Administration

  (“JND”). Pursuant to paragraph 10 of the Court’s Order Granting Lead Plaintiffs’ Unopposed

  Motion for Preliminary Approval of Class Action Settlement, which was filed on September 13,

  2018 (Docket (“Dkt.”) No. 144, the “Preliminary Approval Order”), JND was appointed to act as

  the Claims Administrator in connection with the proposed settlement of the above-captioned

  action (“Action”).1 I submit this Declaration in order to provide the Court and the parties to the


  1
    Unless otherwise stated, all capitalized terms used herein have the same definitions as assigned
  in the Preliminary Approval Order or Stipulation of Settlement, dated August 3, 2018 (Dkt. No.
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 2 of 35 PageID: 2916



  Action with information regarding the mailing of the Notice of Proposed Settlement of Class

  Action, Motion for Attorneys’ Fees and Expenses, and Settlement Final Approval Hearing (the

  “Notice”), the Proof of Claim and Release (the “Proof of Claim” and collectively with the

  Notice, the “Notice Packet”), and the publication of the Summary Notice of Pendency and

  Proposed Settlement of Class Action and Final Approval Hearing (the “Publication Notice”), as

  well as other status updates about the settlement-administration process.

         2.      I am over 21 years of age and am not a party to the Action. The following

  statements are based on my personal knowledge and information provided to me by other

  experienced JND employees. If called as a witness, I could and would testify competently

  thereto.

         3.      I am the Senior Director of Securities Class Actions Operations for JND, and I

  have worked in the securities-class-action-administration field for approximately 10 years. JND

  has extensive experience with securities class actions. The three principals of JND collectively

  have over 70 years of experience in relevant legal and administration fields.

                             MAILING OF THE NOTICE PACKET

         4.      Pursuant to Paragraph 11 of the Preliminary Approval Order, JND was

  responsible for disseminating the Notice Packet to potential Settlement Class Members. A

  sample of the Notice Packet is attached hereto as Exhibit (“Ex.”) A.

         5.      On September 21, 2018, JND mailed copies of the Notice Packet to the names and

  addresses of persons who purchased or otherwise acquired Amaya common stock on the

  NASDAQ between June 8, 2015 and March 22, 2016, both dates inclusive (the “Settlement

  Class Period”). The names and addresses for mailing were prepared from listings provided to



  141) (“Stipulation”).


                                                  2
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 3 of 35 PageID: 2917



  JND by Lead Counsel, obtained from Amaya’s transfer agent, representing potential Settlement

  Class Members. The list contained a total of 9,095 unique names. On September 21, 2018, a

  total of 9,095 Notice Packets were disseminated.

         6.     JND also researched Amaya’s filings with the U.S. Securities and Exchange

  Commission (SEC) on Form 13-F to identify additional institutions or entities who may have

  held Amaya common stock during the Settlement Class Period. As a result, an additional 148

  address records were added to the list of potential Settlement Class Members.

         7.     As in most securities class actions, a large majority of potential Settlement Class

  Members are beneficial purchasers whose securities are held in “street name;” the securities are

  purchased by brokerage firms, banks, institutions, or other third-party nominees in the name of

  the nominee, on behalf of the beneficial purchasers. JND maintains a proprietary database with

  the names and addresses of the most common banks, brokerage firms, nominees, and known

  third-party filers (the “JND Broker Database”). At the time of the initial mailing, the JND

  Broker Database contained 4,005 mailing addresses to which JND mailed Notice Packets . JND

  also posted the Notice for brokers and nominees on the Depository Trust Company Legal Notice

  System (“DTC LENS”). This service is made available to all brokers/nominees who use the

  DTC. The DTC LENS is a place for legal notices to be posted pertaining to publicly traded

  companies. JND provided DTC Lens with the Notice on September 20, 2018 for posting on

  September 21, 2018.

         8.     In total, 13,248 Notice Packets were mailed via First-Class mail to potential

  Settlement Class Members/Nominees on September 21, 2018.

         9.     Pursuant to paragraph 15 of the Preliminary Approval Order, nominees or

  custodians who held Amaya securities during the Settlement Class Period as record owners but




                                                 3
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 4 of 35 PageID: 2918



  not as beneficial owners, shall, (i) request copies of the Notice Packet sufficient to send the

  Notice Packet to all beneficial owners for whom they are a nominee or custodian or (ii) provide

  the Claims Administrator with lists of the names, last known addresses, and email addresses (to

  the extent known) of such beneficial owners, in which event the Claims Administrator shall

  promptly deliver the Notice Packet to such beneficial owners. Following the initial mailing, JND

  received an additional 5,260 unique names and addresses of potential Settlement Class Members

  from individuals or nominees requesting Notice Packets to be mailed to such persons or entities.

  JND has also received requests from brokers and other nominee holders for 5,593 Notice Packets

  to be forwarded by the nominees to their customers. All requests have been, and will continue to

  be, complied with and addressed in a timely manner.

         10.     On October 5, 2018, JND mailed reminder postcards via first-class mail, postage

  prepaid, to all the entities in the JND Broker Database who had not responded to the initial

  mailing. The postcard advised them of their obligation to notice their clients who purchased

  Amaya securities during the Settlement Class Period. JND mailed a total of 3,939 reminder

  postcards.

         11.     In a further attempt to garner broker responses, JND reached out by telephone to

  broker/nominees from the JND Broker Database who usually request the Notice Packet to be

  mailed to such beneficial owners.

         12.     As a result of the efforts described above, through November 9, 2018, including

  the initial mailing, JND has mailed a total of 24,101 Notice Packets to potential Settlement Class

  Members, brokers, and nominee holders.




                                                  4
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 5 of 35 PageID: 2919



                          PUBLICATION OF THE SUMMARY NOTICE

         13.       Pursuant to Paragraph 18 of the Preliminary Approval Order, JND is also

  responsible for publishing the Publication Notice. Accordingly, JND caused the Publication

  Notice to be published in the GlobeNewswire on September 24, 2018 and once in the Investor’s

  Business Daily on September 24, 2018.        Attached hereto as Ex. B is confirmation of the

  publications.

                         ESTABLISHMENT OF CLAIMS CALL CENTER

         14.       Beginning on or about September 21, 2018, JND established and continues to

  maintain a toll-free telephone number (1-888-288-5307) for Settlement Class Members to call

  and obtain information about the Settlement or request a Notice Packet. Through November 9,

  2018, JND received a total of 311 calls to the telephone hotline. JND has promptly responded to

  each telephone inquiry and will continue to address potential Settlement Class Members’

  inquiries.

                      ESTABLISHMENT OF THE SETTLEMENT WEBSITE

         15.       To further assist potential Settlement Class Members, JND, in coordination with

  Counsel,        designed,    implemented,      and     currently     maintains      a     website,

  www.amayasecuritieslitigation.com, dedicated to the Settlement (the “Settlement Website”).

  The Settlement Website became operational on September 20, 2018 and is accessible 24 hours a

  day, 7 days a week. Among other things, the Settlement Website includes general information

  regarding the Settlement and lists the exclusion, objection, and claim-filing deadlines, as well as

  the date of the Court’s Settlement Final Approval Hearing. JND also posted copies of the

  Stipulation, Preliminary Approval Order, Proof of Claim, and Notice. The website will continue

  to be updated with relevant case updates and court documents.




                                                  5
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 6 of 35 PageID: 2920
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 7 of 35 PageID: 2921




              EXHIBIT A
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 8 of 35 PageID: 2922


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

  JAMES CARMACK, MICHAEL
  NEUBERGER, BAHRAM SALEHIAN, AND
  ANDREW SONG, Individually and on Behalf of
  all Others Similarly Situated,
                                             Plaintiffs,         Case No. 16-CV-01884-JHR-JS

                        - against -

  AMAYA INC., DAVID BAAZOV, AND
  DANIEL SEBAG, DIVYESH GADHIA, AND
  HARLAN GOODSON,
                                           Defendants.

                  NOTICE OF PROPOSED SETTLEMENT OF CLASS
                   ACTION, MOTION FOR ATTORNEYS’ FEES AND
              EXPENSES, AND SETTLEMENT FINAL APPROVAL HEARING
  If you purchased or otherwise acquired common stock of Amaya Inc. (now known as “the Stars
  Group Inc.” and hereinafter referred to as “Amaya” or the “Company”) between June 8, 2015
  and March 22, 2016, both dates inclusive (the “Settlement Class Period”), you could get a
  payment from a proposed class action settlement (the “Settlement”) in the above-captioned
  litigation (the “Action”).
              A federal court authorized this Notice. This is not attorney advertising.
  •   The Court will hold a Settlement Final Approval Hearing on December 4, 2018 at 11:00
      A.M. to decide whether to approve the Settlement. If approved by the Court, the Settlement
      will provide $5,750,000 gross (the “Settlement Amount”), plus interest as it accrues, minus
      attorneys’ fees, costs, and administrative expenses, net of any taxes on interest, to pay claims
      of investors who purchased Amaya common stock during the Settlement Class Period.
  •   The Settlement represents an average recovery of $0.33 per share of Amaya common stock
      for the approximately 17.5 million estimated shares that Lead Plaintiffs allege were damaged
      and declined in value as a result of Defendants’ alleged misconduct during the Class Period.
      A share may have been traded more than once during the Class Period. This estimate solely
      reflects the average recovery per allegedly damaged share of Amaya common stock. This is
      not an estimate of the actual recovery per share you should expect. Your actual recovery will
      depend on the aggregate losses of all Settlement Class Members, the date(s) you purchased
      and sold Amaya common stock, and the total number of claims filed. See the Plan of
      Allocation on page 10 below for more details.
  •   To claim your share of the Settlement, you must submit a valid Proof of Claim form
      postmarked no later than November 13, 2018.
  •   Attorneys for Lead Plaintiffs (“Lead Counsel”) intend to ask the Court to award them fees of
      up to one-third of the Settlement Amount ($1,916,666.67) plus interest and reimbursement of
      up to $150,000 in litigation expenses. Since the Action’s inception, Lead Counsel have
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 9 of 35 PageID: 2923


      expended considerable time and effort in this litigation on a contingent-fee basis and have
      advanced the expenses of the litigation in the expectation that if they were successful in
      obtaining a recovery for the Settlement Class, they would be paid from such recovery. Lead
      Counsel also intends to ask the Court to grant a Compensatory Award to Lead Plaintiffs
      collectively not to exceed $10,000 (or $2,500 each). Collectively, the requested attorneys’
      fees and litigation expenses and Award to Lead Plaintiffs are estimated to average $0.12 per
      allegedly damaged share of Amaya common stock. If approved by the Court, these amounts
      will be paid from the Settlement Fund.
  •   The average recovery, after the deductions set forth in the preceding paragraph, is $0.21 per
      allegedly damaged share of Amaya common stock. This estimate is based on the assumptions
      set forth in the preceding paragraph. Your actual recovery, if any, will depend on the aggregate
      losses of all Settlement Class Members, the date(s) you purchased and sold Amaya common
      stock, the purchase and sales prices, and the total number and amount of claims filed.
  •   The Settlement resolves the Action concerning whether Amaya, David Baazov, Daniel Sebag,
      Divyesh Gadhia, and Harlan Goodson (collectively “Defendants”) violated federal securities
      laws. The Amended Class Action Complaint for Violations of the Federal Securities Laws (the
      “Complaint”) more specifically asserts claims (i) against Defendants Amaya, Baazov, and
      Sebag under Section 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
      Act”) and Rule 10b-5 promulgated thereunder, (ii) against Defendants Baazov and Sebag under
      Section 20(a) of the Exchange Act; (iii) against all Defendants under Section 11 of the
      Securities Act of 1933 (“Securities Act”), and (iv) against the Individual Defendants under
      Section 15 of the Securities Act. The Complaint alleges that Baazov engaged in insider trading
      in connection with several of Amaya’s acquisitions in violation of Canadian securities laws and
      Amaya’s own policies prohibiting insider trading. The Complaint further alleges that
      Defendants Baazov and Amaya made material false and misleading statements in press
      releases and SEC filings denying that Baazov engaged in any violations of the securities laws,
      and that Defendants Baazov and Sebag falsely represented that they had disclosed all fraud
      involving management to the Board of Directors. The Complaint alleges the truth was
      revealed when, on March 23, 2016, the Autorité des marchés financiers (“AMF”), the
      securities regulatory authority in the Province of Quebec, announced it filed five charges
      against Baazov alleging violations of Canadian securities laws in connection with trading in
      advance of Amaya’s announcement of its plan to acquire The Oldford Group (then owner of
      Poker Stars), which the Complaint asserts led Amaya’s shares to decline $3.07 per share, or
      approximately 21.5% from its previous closing price, to close at $11.18 per share on March 23,
      2016 on the NASDAQ. Defendants have denied and continue to deny each, any, and all
      allegations of wrongdoing, fault, liability, or damage whatsoever asserted by Lead Plaintiffs.
      Defendants have also denied, inter alia, the allegations that Lead Plaintiffs or the Settlement
      Class have suffered damages or that Lead Plaintiffs or the Settlement Class were harmed by the
      conduct alleged in the Action. Defendants continue to believe the claims asserted against them
      in the Action are without merit.
  •   The parties disagree on the amount of damages that could be awarded if the investors won at trial.
  •   Your legal rights will be affected whether you act or do not act. If you do not act, you may
      permanently forfeit your right to recover on this claim. Therefore, you should read this
      Notice carefully.




  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.      Page 2 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 10 of 35 PageID: 2924


               YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
        SUBMIT A           The only way to get a payment. Proof of Claim forms must be
       CLAIM FORM          postmarked by November 13, 2018.
                           Get no payment. This is the only option that allows you to ever be part of
       EXCLUDE             any other lawsuit against the Defendants or any other Released Parties
       YOURSELF            about the legal claims in this case. Requests for Exclusion must be
                           postmarked by November 20, 2018.
                           Write to the Court about why you do not like the Settlement, the Plan of
                           Allocation, and/or the request for attorneys’ fees, costs, and expenses.
         OBJECT
                           You will still be a member of the Class. Objections must be postmarked
                           by counsel by November 20, 2018.
       GO TO THE           Ask to speak in Court about the fairness of the Settlement. Requests to
        HEARING            speak must be postmarked by November 20, 2018.
       DO NOTHING          Get no payment. Give up your rights.

                                              INQUIRIES
  Please do not contact the Court regarding this Notice. All inquiries concerning this Notice,
  the Proof of Claim and Release Form, or any other questions by Settlement Class Members
  should be directed to:
        Amaya Inc. Securities Litigation           or                 Jeremy A. Lieberman
         c/o JND Legal Administration                                  POMERANTZ LLP
                P.O. Box 91346                                    600 Third Avenue, Floor 20
               Seattle, WA 98111                                  New York, New York 10016
                                                                  Telephone: (212) 661-1100
                                                                   Facsimile: (917) 463-1044
                                                                Email: jalieberman@pomlaw.com

                                            DEFINITIONS
  All capitalized terms not otherwise defined herein shall have the same meanings as set forth in
  the Stipulation of Settlement, dated August 3, 2018 (the “Settlement Stipulation”).

                  BASIC INFORMATION CONCERNING THE SETTLEMENT
  1.       Why did I get this notice package?
  You or someone in your family may have purchased or otherwise acquired common stock of
  Amaya Inc. (“Amaya” or the “Company”) between June 8, 2015 and March 22, 2016, both dates
  inclusive (the “Class Period”).

  2.       What is this lawsuit about?
  This case is known as Carmack, et al. v. Amaya Inc., et al., Case No. 16-cv-01884-JHR-JS (D.N.J.)
  (the “Action”). The Court in charge of the case is the United States District Court for the District of
  New Jersey. The Complaint for the Action more specifically asserts claims (i) against Defendants
  Amaya, Baazov, and Sebag under Section 10(b) of the Securities Exchange Act of 1934, as
  amended (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, (ii) against Defendants

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.      Page 3 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 11 of 35 PageID: 2925


  Baazov and Sebag under Section 20(a) of the Exchange Act; (iii) against all Defendants under
  Section 11 of the Securities Act of 1933 (“Securities Act”), and (iv) against the Individual
  Defendants under Section 15 of the Securities Act. The Complaint alleges that Baazov engaged in
  insider trading in connection with several of Amaya’s acquisitions in violation of Canadian
  securities laws and Amaya’s own policies prohibiting insider trading. The Complaint further
  alleges that Defendants Baazov and Amaya made material false and misleading statements in press
  releases and SEC filings denying that Baazov engaged in any violations of the securities laws, and
  that Defendants Baazov and Sebag falsely represented that they had disclosed all fraud involving
  management to the Board of Directors. The Complaint alleges the truth was revealed when, on
  March 23, 2016, the Autorité des marchés financiers (“AMF”), the securities regulatory authority
  in the Province of Quebec, announced it filed five charges against Baazov alleging violations of
  Canadian securities laws in connection with trading in advance of Amaya’s announcement of its
  plan to acquire The Oldford Group (then owner of Poker Stars), which the Complaint asserts led
  Amaya’s shares to decline $3.07 per share, or approximately 21.5% from its previous closing
  price, to close at $11.18 per share on March 23, 2016 on the NASDAQ. Defendants have denied
  and continue to deny each, any and all allegations of wrongdoing, fault, liability or damage
  whatsoever asserted in the Action. The Settlement shall in no event be construed as, or deemed to
  be evidence of, liability, fault, wrongdoing, injury or damages, or of any wrongful conduct, acts or
  omissions on the part of Defendants or any of the Released Parties, or of any infirmity of any
  defense, or of any damages to the Lead Plaintiffs or any other Settlement Class Member. The
  Settlement resolves all of the claims in the Action, as well as certain other claims or potential
  claims, whether known or unknown.

  3.     Why is this a class action?
  In a class action, one or more persons called plaintiffs sue on behalf of all persons who have
  similar claims. All of the persons with similar claims are referred to as a class. One court resolves
  the issues for all class members, except for those who exclude themselves from the class.

  4.     Why is there a Settlement?
  Lead Plaintiffs and Defendants do not agree regarding the merits of Lead Plaintiffs’ allegations
  and Defendants’ defenses with respect to liability or the average amount of damages per share, if
  any, that would be recoverable if Lead Plaintiffs were to prevail at trial on each claim. The issues
  on which Lead Plaintiffs and the Defendants disagree include: (1) whether the challenged
  statements were materially false or misleading or otherwise actionable under federal securities
  law; (2) whether Defendants had a duty to disclose the allegedly omitted information; (3)
  whether the Defendants acted with scienter; (4) whether the alleged disclosures were corrective
  disclosures; (5) the causes of the loss in the value of the common stock; and (6) the amount of
  alleged damages, if any, that could be recovered at trial.
  This matter has not gone to trial and the Court has not decided in favor of either Lead Plaintiffs
  or Defendants. Instead, Lead Plaintiffs and Defendants have agreed to settle the case. Lead
  Plaintiffs and Lead Counsel believe the Settlement is best for all Settlement Class Members
  because of the risks associated with continued litigation and the nature of the defenses raised by
  the Defendants. Among the reasons that Lead Plaintiffs and Lead Counsel believe the Settlement
  is fair is the fact that there is uncertainty about whether they will be able to prove that any
  challenged statement was false or misleading, that the alleged misstatements and omissions
  actually caused the Settlement Class any damages, and the amount of damages, if any.



  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.     Page 4 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 12 of 35 PageID: 2926


  Even if Lead Plaintiffs were to win at trial, and also prevail on any on appeal, Lead Plaintiffs
  might not be able to collect some, or all, of any judgment they are awarded. Moreover, while
  litigation of this type is usually expensive, it appears that, even if Lead Plaintiffs’ allegations
  were found to be true, the total amount of damages to which Settlement Class Members would
  be entitled could be substantially reduced.

                                 WHO IS IN THE SETTLEMENT
  To see if you will get money from this Settlement, you first have to determine if you are a
  Class Member.
  5.     How do I know if I am part of the Settlement?
  The Settlement Class includes all persons or entities, except those who are excluded as described
  below, who purchased or otherwise acquired Amaya common stock on NASDAQ between
  June 8, 2015 and March 22, 2016, both dates inclusive (the “Settlement Class Period”).1
  If one of your mutual funds owns Amaya common stock, that alone does not make you a
  Settlement Class Member. Also, if you sold Amaya common stock during the Settlement Class
  Period, that alone does not make you a Settlement Class Member. You are a Settlement Class
  Member only if you directly purchased or otherwise acquired Amaya common stock during the
  Settlement Class Period. Contact your broker to see if you have made any of these transactions.

  6.     Are there exceptions to being included?
  Yes. Excluded from the Settlement Class are (i) Defendants, all current and former directors and
  officers of Amaya during the Settlement Class Period, and any family member, trust, company,
  entity or affiliate controlled or owned by any of the excluded persons and entities referenced
  above and (ii) Opt-Outs i.e., those Persons who timely and validly request exclusion from the
  Settlement Class in accordance with the requirements set forth below.

  7.     What if I am still not sure if l am included?
  If you are still not sure whether you are included, you can ask for free help. You can contact the
  Claims Administrator toll-free at 1-833-288-5307 or at Info@AmayaSecuritiesLitigation.com or
  by visiting the website at www.AmayaSecuritiesLitigation.com, or you can fill out and return the
  Proof of Claim form enclosed with this Notice package to see if you qualify.

                      THE SETTLEMENT BENEFITS – WHAT YOU GET
  8.     What does the Settlement provide?
  The proposed Settlement provides for Defendants’ insurers to pay $5,750,000 into a settlement
  fund. The Settlement is subject to Court approval. Also, subject to the Court’s approval, a
  portion of the Settlement Fund will be used to pay attorneys’ fees with interest and reasonable
  litigation expenses to Lead Counsel, and a Compensatory Award to Lead Plaintiffs. A portion of

  1
    During the Class Period, Amaya common stock was listed on the Toronto Stock Exchange
  (“TSX”) and the Nasdaq Global Select Market each under the ticker “AYA.” After the Class
  Period, effective August 1, 2017, the Company changed its name to “The Stars Group Inc.” and
  its shares began trading under the ticker symbol “TSGI” on the TSX and under the ticker symbol
  “TSG” on the Nasdaq Global Select Market. Shares of Amaya common stock purchased on the
  TSX are not included in the Settlement.
  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 5 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 13 of 35 PageID: 2927


  the Settlement Fund also will be used to pay taxes due on interest earned by the Settlement Fund,
  if necessary, and the costs of the claims administration, including the costs of printing and
  mailing this Notice and the costs of publishing notice. After the foregoing deductions from the
  Settlement Fund have been made, the amount remaining (the “Net Settlement Fund”) will be
  distributed to Settlement Class Members who submit timely, valid claims, according to the Plan
  of Allocation to be approved by the Court.

  9.     How much will my payment be?
  Your share of the Net Settlement Fund will depend on several factors, including: (i) how many
  shares of Amaya common stock you purchased or sold during the Settlement Class Period, and
  the dates and prices of those purchases and sales; (ii) the number of timely and valid claims
  submitted by other Settlement Class Members, and the purchases and sales of Amaya common
  stock represented by those claims; (iii) the amount of administrative costs, including the costs of
  notice; and (iv) the amount awarded by the Court to Lead Counsel for attorneys’ fees, costs, and
  expenses and to Lead Plaintiffs.
  The Claims Administrator will determine each Settlement Class Member’s pro rata share of the
  Net Settlement Fund based upon each Settlement Class Member’s valid “Recognized Loss.” The
  Recognized Loss formula is the basis upon which the Net Settlement Fund will be proportionately
  allocated to the Settlement Class Members with valid claims. The Recognized Loss formula is not
  intended to be an estimate of the amount that a Settlement Class Member might have been able to
  recover after a trial; it also is not an estimate of the amount that will be paid to Settlement Class
  Members pursuant to the Settlement. You can calculate your Recognized Loss by following the
  instructions in the Plan of Allocation at page 10 of this Notice.
  It is unlikely that you will get a payment for all of your Recognized Loss. After all Settlement
  Class Members have sent in their Proof of Claim forms, the payment you get will be a part of the
  Net Settlement Fund equal to your Recognized Loss divided by the total of everyone’s
  Recognized Losses.

              HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM
  10.    How can I get a payment?
  To qualify for a payment, you must submit a Proof of Claim form. The Claims Administrator
  will process your claim and determine whether you are an Authorized Claimant.
  A Proof of Claim form is enclosed with this Notice and may also be downloaded at
  www.AmayaSecuritiesLitigation.com. Read the instructions carefully, fill out the form, include
  all the documents that the form requests, sign it, and mail it so that it is postmarked no later
  than November 13, 2018. The claim form may be mailed to:
                                   Amaya Inc. Securities Litigation
                                    c/o JND Legal Administration
                                           P.O. Box 91346
                                          Seattle, WA 98111
  11.    When would I get my payment?
  The Court will hold a Settlement Final Approval Hearing on December 4, 2018 at 11:00 A.M.
  to decide whether to approve the Settlement. If the Court approves the Settlement, there might be
  appeals afterwards. It is always uncertain whether these appeals can be resolved, and resolving


  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.     Page 6 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 14 of 35 PageID: 2928


  them can take time, perhaps more than a year. It also takes time for all the Proofs of Claim to be
  processed. Please be patient.

  12.    What am I giving up to get a payment or to stay in the Class?
  Unless you exclude yourself from the Settlement Class by the November 20, 2018 deadline, you
  will remain a member of the Settlement Class and will be bound by the release of claims against
  Defendants and other Released Parties if the Settlement is approved. That means you and all
  other Settlement Class Members will release (agreeing never to sue, continue to sue, or be part of
  any other lawsuit) all Released Plaintiff’s Claims as against Defendants’ Releasees, which
  include any and all claims which arise out of, are based upon or relate in any way to the purchase
  or acquisition of Amaya common stock during the Class Period. It means that all of the Court’s
  orders will apply to you and legally bind you. That means you will accept a share of the Net
  Settlement Fund as sole compensation for any losses you suffered in the purchase, acquisitions,
  sale or ownership of Amaya common stock during the Class Period. The specific terms of the
  release are included in the Settlement Stipulation.

                    EXCLUDING YOURSELF FROM THE SETTLEMENT
  If you do not want a payment from this Settlement, and you want to keep any right you may have
  to sue or continue to sue Defendants or other Released Parties on your own about the claims
  being released in this Settlement, then you must take steps to remove yourself from the
  Settlement. This is called excluding yourself, or “opting out,” from the Settlement.

  13.    How do I get out of the proposed Settlement?
  To exclude yourself from the Settlement, you must mail a letter stating that you “request
  exclusion from the Settlement Class in Carmack, et al. v. Amaya Inc., et al., Case No. 16-cv-
  01884-JHR-JS (D.N.J.)”. To be valid, the letter must state (A) your name, address, telephone
  number, and e-mail address (if any); (B) the date, number of shares, and dollar amount of all
  purchases, acquisitions, sales, or dispositions of Amaya common stock during the Settlement
  Class Period; and (C) the number of shares of Amaya common stock held by you as of
  March 22, 2016. Any request for exclusion must be signed and submitted by you, as the
  beneficial owner, under penalty of perjury. You must submit your exclusion request so that it is
  postmarked no later than November 20, 2018 at:

                                   Amaya Inc. Securities Litigation
                                              Exclusions
                                    c/o JND Legal Administration
                                           P.O. Box 91346
                                          Seattle, WA 98111
  You cannot exclude yourself by telephone or by e-mail. If you properly exclude yourself, you
  will not receive a payment from the Net Settlement Fund, you cannot object to the Settlement,
  and you will not be legally bound by the judgment in this case.

  14.    If I do not exclude myself, can I sue the Defendants or the other Released Parties for
         the same thing later?
  No. Unless you exclude yourself by following the instructions above, you give up any rights to sue
  the Defendants or the other Released Parties for the claims being released in this Settlement. If you
  have a pending lawsuit against the Released Parties or related to any Released Claims, speak to

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.     Page 7 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 15 of 35 PageID: 2929


  your lawyer in that case immediately, since you must exclude yourself from this Settlement Class
  to continue your own lawsuit. Remember, the exclusion deadline is November 20, 2018.

  15.    If I exclude myself, can I get money from the proposed Settlement?
  No. If you exclude yourself, you may not send in a Proof of Claim to ask for any money.

                             THE LAWYERS REPRESENTING YOU
  16.    Do I have a lawyer in this case?
  The Court has appointed The Rosen Law Firm P.A. as Lead Counsel to the Class, to represent
  you and the other Settlement Class Members. If you want to be represented by your own lawyer,
  you may hire one at your own expense. Contact information for The Rosen Law Firm P.A. is
  provided below.

  17.    How will the lawyers be paid?
  Lead Counsel have expended considerable time litigating this Action on a contingent-fee basis,
  and have paid for the expenses of the case themselves. They have not been paid attorneys’ fees
  or reimbursed for their expenses in advance of this Settlement. Lead Counsel have done so with
  the expectation that, if they are successful in recovering money for the Settlement Class, they
  will receive attorneys’ fees and be reimbursed for their litigation expenses from the Settlement
  Fund, as is customary in this type of litigation. Lead Counsel will not receive attorneys’ fees or
  be reimbursed for their litigation expenses except from the Settlement Fund. Therefore, Lead
  Counsel will file a motion at the Settlement Final Approval Hearing asking the Court for an
  award of attorneys’ fees in an amount not greater than one-third of the Settlement Fund, equaling
  $1,916,666.67 plus interest, plus reimbursement of litigation expenses of no more than $150,000
  and a Compensatory Award to Lead Plaintiffs collectively not to exceed $10,000 (or $2,500
  each). The Court may award less than these amounts. Any amounts awarded by the Court will
  come out of the Settlement Fund.

                              OBJECTING TO THE SETTLEMENT
  18.    How do I tell the Court that I object to the proposed Settlement?
  If you are a Settlement Class Member, you can tell the Court you do not agree with the proposed
  Settlement, any part of the Settlement, the proposed Plan of Allocation, and/or Lead Counsel’s
  motion for attorneys’ fees and expenses and application for a Compensatory Award to Lead
  Plaintiffs. You can write to the Court setting out your objection. The Court will consider your views.
  To object, you must send a signed letter saying that you object to the proposed Settlement in
  Carmack, et al. v. Amaya Inc., et al., Case No. 16-cv-01884-JHR-JS (D.N.J.). Be sure to include
  (1) your name, address, telephone number, and your signature; (2) the date(s), price(s), and
  amount(s) of all Amaya common stock that you purchased, otherwise acquired, sold, or
  otherwise disposed of during the Settlement Class Period, in order to show membership in the
  Settlement Class; (3) all grounds for the objection, including any legal support known to you or
  your counsel, (4) the name, address and telephone number of all counsel, if any, who represent
  you, including your former or current counsel who may be entitled to compensation in
  connection with the objection, and (5) the number of times you and/or your counsel has filed an
  objection to a class action settlement in the last five years, the nature of each such objection in
  each case, the jurisdiction in each case, and the name of the issuer of the security or seller of the
  product or service at issue in each case.

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.     Page 8 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 16 of 35 PageID: 2930


  Attendance at the Settlement Final Approval Hearing is not necessary. Objectors wishing to be
  heard orally at the Settlement Final Approval Hearing must indicate in their written objection
  that they intend to appear at the Settlement Final Approval Hearing and identify any witnesses
  they may call to testify or exhibits they intend to introduce into evidence at the Settlement Final
  Approval Hearing.
  Be sure to mail or deliver copies of any objections, papers and briefs to each of the addresses
  listed below such that they are postmarked no later than November 20, 2018:

  Clerk of the Court              Lead Counsel                        Counsel For Amaya
  United States District Court    Laurence Rosen                      Robert Horowitz
  District of New Jersey          THE ROSEN LAW FIRM, P.A.            GREENBERG TRAURIG LLP
  4th & Cooper Streets            609 W. South Orange Avenue,         200 Park Avenue
  Camden, NJ 08101                Suite 2P                            New York, NY 10166
                                  South Orange, NJ 07079


  19.    What is the difference between objecting and excluding myself?
  Objecting is simply telling the Court you do not like something about the Settlement or some
  portion thereof. You can object only if you stay in the Settlement Class. Requesting exclusion is
  telling the Court you do not want to be part of the Settlement Class or the Settlement. If you
  exclude yourself, you cannot object to the Settlement because it no longer concerns you. If you
  stay in the Settlement Class and object, but your objection is overruled, you will not be allowed a
  second opportunity to exclude yourself.

                           THE COURT’S SETTLEMENT HEARING
  The Court will hold a hearing to decide whether to approve the proposed Settlement. You may
  attend, and you may ask to speak, but you do not have to.

  20.    When and where will the Court decide whether to approve the proposed Settlement?
  The Court will hold a Settlement Final Approval Hearing on December 4, 2018 at 11:00 A.M.
  at the United States District Court, 4th & Cooper Streets, Courtroom 5D, Camden, NJ, 08101.
  At this hearing, the Court will consider whether the proposed Settlement is fair, reasonable, and
  adequate and should be approved by the Court; whether an Order and Final Judgment as
  provided in the Settlement Stipulation should be entered; and whether the proposed Plan of
  Allocation should be approved. If there are objections, the Court will consider them, and the
  Court will listen to people who have asked to speak at the hearing. The Court may also decide
  how much should be awarded to Lead Counsel for attorneys’ fees and expenses and a
  Compensatory Award to Lead Plaintiffs for their service to the Settlement Class.
  We do not know how long these decisions will take. You should be aware that the Court may
  change the date and time of the Settlement Final Approval Hearing without another notice being
  sent to Class Members. If you want to attend the hearing, you should check with Lead Counsel
  beforehand to be sure that the date and/or time has not changed.

  21.    Do I have to come to the hearing?
  No. Lead Counsel will answer any questions the Court may have. However, you are welcome to
  attend at your own expense. If you send an objection, you do not have to come to Court to talk

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 9 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 17 of 35 PageID: 2931


  about it. As long as you mail your written objection on time, the Court will consider it. You may
  also pay your own lawyer to attend, but it is not necessary. Settlement Class Members do not
  need to appear at the hearing or take any other action to indicate their approval.

  22.    May I speak at the hearing?
  If you object to the Settlement, you may ask the Court for permission to speak at the Settlement
  Final Approval Hearing. To do so, you must include with your objection (see question 18 above)
  a statement that you “intend to appear in Carmack, et al. v. Amaya Inc., et al., Case No. 16-cv-
  01884-JHR-JS (D.N.J.).” Persons who intend to object to the Settlement, the Plan of Allocation,
  and/or the application for an award of attorneys’ fees, costs, and expenses, and desire to present
  evidence at the Settlement Final Approval Hearing, must include in their written objections the
  identity of any witnesses they may call to testify and exhibits they intend to introduce into
  evidence at the Settlement Final Approval Hearing. You cannot speak at the Settlement Final
  Approval Hearing if you exclude yourself.

                                       IF YOU DO NOTHING
  23.    What happens if I do nothing at all?
  If you do nothing, you will not receive a payment from the Settlement. However, unless you
  exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any
  other lawsuit against Defendants or the Released Parties about the Released Claims (as defined
  in the Settlement Stipulation) ever again.

                                GETTING MORE INFORMATION
  24.    Are there more details about the proposed Settlement?
  This Notice summarizes the proposed Settlement. More details are in the Stipulation of Settlement
  dated August 3, 2018 (the “Settlement Stipulation”). The Settlement Stipulation is the controlling
  document describing the proposed Settlement, and its terms govern anything to the contrary in this
  Notice. You can get a copy of the Settlement Stipulation and obtain answers to common questions
  regarding the proposed Settlement by visiting www.AmayaSecuritiesLitigation.com or by
  contacting the Claims Administrator toll-free at 1-833-288-5307.
  25.    How do I get more information?
  For even more detailed information concerning the matters involved in this Action, see the
  Settlement Stipulation, the pleadings in the Action, the papers filed in support of the Settlement,
  and the orders entered by the Court, which will be posted on the settlement website
  www.AmayaSecuritiesLitigation.com. For a fee, all papers filed in this Action are also available
  at www.pacer.gov.

            PROPOSED PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                         AMONG SETTLEMENT CLASS
  The Plan of Allocation is a matter separate and apart from the proposed Settlement, and any
  decision by the Court concerning the Plan of Allocation shall not affect the validity or finality of
  the proposed Settlement. The Court may approve the Plan of Allocation with or without
  modifications agreed to among the Parties, or may approve another plan of allocation, without
  further notice to Settlement Class Members.


  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 10 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 18 of 35 PageID: 2932


  The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund among
  Authorized Claimants based on their respective alleged economic losses as a result of the alleged
  fraud, as opposed to losses caused by market- or industry-wide factors, or Company-specific
  factors unrelated to the alleged fraud.
  The Plan of Allocation was created with the assistance of a consulting a damages expert, and
  reflects the assumption that the price of Amaya common stock was artificially inflated
  throughout the Class Period. The estimated alleged artificial inflation in the price of Amaya
  common stock during the Class Period is reflected in Table 1 below. The computation of the
  estimated alleged artificial inflation in the price of Amaya common stock during the Class Period
  is based on certain misrepresentations alleged by Plaintiffs and the price change in the stock, net
  of market- and industry-wide factors, in reaction to the public announcements that allegedly
  corrected the misrepresentations alleged by Plaintiffs.
  Federal securities laws allow investors to recover for losses caused by disclosures which
  corrected the defendants’ previous misleading statements or omissions. Thus, in order to have
  been damaged by the alleged violations of the federal securities laws, Amaya common stock
  purchased or otherwise acquired during the Class Period must have been held during a period of
  time in which its price declined due to the disclosure of information which corrected an allegedly
  misleading statement or omission. Lead Plaintiffs and Lead Counsel have determined that such a
  price decline occurred on March 23, 2016 (the “Corrective Disclosure Date”). Accordingly, if a
  share of Amaya common stock was sold before March 23, 2016, the Recognized Loss for that
  share is $0.00, and any loss suffered is not compensable under the federal securities laws.

                                               Table 1
                           Artificial Inflation in Amaya Common Stock
             From                             To                     Per-Share Price Inflation
          June 8, 2015                   March 22, 2016                       $2.88
         March 23, 2016                   Thereafter                          $0.00

  The “90-day look back” provision of the Private Securities Litigation Reform Act of 1995
  (“PSLRA”) is incorporated into the calculation of the Recognized Loss for Amaya common
  stock. The limitations on the calculation of the Recognized Loss imposed by the PSLRA are
  applied such that losses on Amaya common stock purchased during the Class Period and held as
  of the close of the 90-day period subsequent to the Class Period (the “90-Day Lookback Period”)
  cannot exceed the difference between the purchase price paid for such stock and the average
  price of Amaya common stock during the 90-Day Lookback Period. The Recognized Loss on
  Amaya common stock purchased during the Class Period and sold during the 90-Day Lookback
  Period cannot exceed the difference between the purchase price paid for such stock and the
  rolling average price of Amaya common stock during the portion of the 90-Day Lookback Period
  elapsed as of the date of sale.
  In the calculations below, all purchase and sale prices shall exclude any fees, taxes and
  commissions. If a Recognized Loss amount is calculated to be a negative number, that
  Recognized Loss shall be set to zero ($0.00). Any transactions in Amaya stock executed outside
  of regular trading hours for the U.S. financial markets shall be deemed to have occurred during
  the next regular trading session.




  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 11 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 19 of 35 PageID: 2933


                Calculation of Recognized Loss Per Share of Amaya Common Stock
  For each share of Amaya common stock purchased or otherwise acquired during the Class Period
  (i.e., June 8, 2015 through March 22, 2016, both dates inclusive), the Recognized Loss per share
  shall be calculated as follows:
        i.   For each share of Amaya common stock purchased during the Class Period that was
             sold prior to March 23, 2016, the Recognized Loss per share is $0.
       ii.   For each share of Amaya common stock purchased during the Class Period that was
             subsequently sold during the period March 23, 2016 through June 20, 2016, both
             dates inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per share is
             the lesser of:
                     a. $2.88; or
                     b. the purchase price minus the “90-Day Lookback Value” on the date of sale
                        provided in Table 2 below.
      iii.   For each share of Amaya common stock purchased during the Class Period and still
             held as of the close of trading on June 20, 2016, the Recognized Loss per share is the
             lesser of:
                     a. $2.88; or
                     b. the purchase price minus the average closing price of Amaya common
                        stock during the 90-Day Lookback Period, which is $13.50.

                                                Table 2
      Sale /          90-Day            Sale /          90-Day            Sale /          90-Day
   Disposition       Lookback        Disposition       Lookback        Disposition       Lookback
      Date             Value            Date             Value            Date             Value
    3/23/2016         $11.18          4/22/2016           $12.64        5/23/2016         $12.87
    3/24/2016         $11.45          4/25/2016           $12.67        5/24/2016         $12.90
    3/28/2016         $11.37          4/26/2016           $12.71        5/25/2016         $12.93
    3/29/2016         $11.73          4/27/2016           $12.73        5/26/2016         $12.96
    3/30/2016         $12.06          4/28/2016           $12.76        5/27/2016         $12.99
    3/31/2016         $12.28          4/29/2016           $12.79        5/31/2016         $13.03
     4/1/2016         $12.49           5/2/2016           $12.81         6/1/2016         $13.07
     4/4/2016         $12.54           5/3/2016           $12.80         6/2/2016         $13.11
     4/5/2016         $12.59           5/4/2016           $12.79         6/3/2016         $13.15
     4/6/2016         $12.63           5/5/2016           $12.78         6/6/2016         $13.18
     4/7/2016         $12.62           5/6/2016           $12.76         6/7/2016         $13.23
     4/8/2016         $12.60           5/9/2016           $12.74         6/8/2016         $13.27
    4/11/2016         $12.57          5/10/2016           $12.73         6/9/2016         $13.30
    4/12/2016         $12.56          5/11/2016           $12.72        6/10/2016         $13.33
    4/13/2016         $12.56          5/12/2016           $12.71        6/13/2016         $13.36
    4/14/2016         $12.58          5/13/2016           $12.70        6/14/2016         $13.38
    4/15/2016         $12.57          5/16/2016           $12.71        6/15/2016         $13.41

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 12 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 20 of 35 PageID: 2934


                                                Table 2
      Sale /         90-Day             Sale /          90-Day            Sale /          90-Day
   Disposition      Lookback         Disposition       Lookback        Disposition       Lookback
      Date            Value             Date             Value            Date             Value
    4/18/2016         $12.58          5/17/2016           $12.75        6/16/2016         $13.44
    4/19/2016         $12.59          5/18/2016           $12.78        6/17/2016         $13.47
    4/20/2016         $12.60          5/19/2016           $12.80        6/20/2016         $13.50
    4/21/2016         $12.61          5/20/2016           $12.83

                    INSTRUCTIONS APPLICABLE TO ALL CLAIMANTS
  The payment you receive will reflect your proportionate share of the Net Settlement Fund. Such
  payment will depend on the number of eligible common stock that participate in the Settlement,
  and when those common stock were purchased and sold. The number of claimants who send in
  claims varies widely from case to case.
  A purchase or sale of Amaya common stock shall be deemed to have occurred on the “contract”
  or “trade” date as opposed to the “settlement” or “payment” date.
  Acquisition by Gift, Inheritance, or Operation of Law: If a Settlement Class Member acquired
  Amaya common stock during the Class Period by way of gift, inheritance or operation of law,
  such a claim will be computed by using the date and price of the original purchase and not the
  date and price of transfer. To the extent that Amaya common stock were originally purchased
  prior to commencement of the Class Period, the Recognized Loss for that acquisition shall be
  deemed to be zero ($0.00).
  Notwithstanding any of the above, receipt of Amaya common stock during the Class Period in
  exchange for common stock of any other corporation or entity shall not be deemed a purchase or
  sale of Amaya common stock.
  The first-in-first-out (“FIFO”) basis will be applied to purchases and sales. Sales will be matched
  in chronological order, by trade date, first against Amaya common stock held as of the close of
  trading on June 5, 2015 (the last day before the Class Period begins) and then against the
  purchases of Amaya common stock during the Class Period.
  The date of covering a “short sale” is deemed to be the date of purchase of shares. The date of a
  “short sale” is deemed to be the date of sale of shares. In accordance with the Plan of Allocation,
  however, the Recognized Loss on “short sales” is zero. In the event that a claimant has an
  opening short position in Amaya common stock, the earliest Class Period purchases shall be
  matched against such opening short position and not be entitled to a recovery until that short
  position is fully covered.
  With respect to Amaya common stock purchased or sold through the exercise of an option, the
  purchase/sale date of the stock shall be the exercise date of the option and the purchase/sale price
  of the stock shall be the closing price of Amaya common stock on the date of exercise. Any
  Recognized Loss arising from purchases of Amaya common stock acquired during the Class




  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 13 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 21 of 35 PageID: 2935


  Period through the exercise of an option on Amaya common stock2 shall be computed as
  provided for other purchases of Amaya common stock in the Plan of Allocation.
  Payment according to the Plan of Allocation will be deemed conclusive against all Authorized
  Claimants. A Recognized Loss will be calculated as defined herein and cannot be less than zero.
  The Claims Administrator shall allocate to each Authorized Claimant a pro rata share of the Net
  Settlement Fund based on his, her, or its Recognized Loss as compared to the total Recognized
  Losses of all Authorized Claimants. No distribution will be made to Authorized Claimants who
  would otherwise receive a distribution of less than $10.00.
  Settlement Class Members who do not submit acceptable Proofs of Claim will not share in the
  Settlement proceeds. The Settlement Stipulation and the Order and Final Judgment dismissing
  this Action will nevertheless bind Settlement Class Members who do not submit a request for
  exclusion and/or submit an acceptable Proof of Claim.
  Please contact the Claims Administrator or Plaintiffs’ Counsel if you disagree with any
  determinations made by the Claims Administrator regarding your Proof of Claim. If you are
  unsatisfied with the determinations, you may ask the Court, which retains jurisdiction over all
  Settlement Class Members and the claims-administration process, to decide the issue by
  submitting a written request.
  Defendants, their respective counsel, and all other Released Parties will have no responsibility or
  liability whatsoever for the investment of the Settlement Fund, the distribution of the Net Settlement
  Fund, the Plan of Allocation, or the payment of any claim. Plaintiffs and Plaintiffs’ Counsel likewise
  will have no liability for their reasonable efforts to execute, administer, and distribute the Settlement.
  Distributions will be made to Authorized Claimants after all claims have been processed and after
  the Court has finally approved the Settlement. If any funds remain in the Net Settlement Fund by
  reason of uncashed distribution checks or otherwise, then, after the Claims Administrator has made
  reasonable and diligent efforts to have Settlement Class Members who are entitled to participate in
  the distribution of the Net Settlement Fund cash their distributions, any balance remaining in the
  Net Settlement Fund after at least six (6) months after the initial distribution of such funds will be
  used in the following fashion: (a) first, to pay any amounts mistakenly omitted from the initial
  disbursement; (b) second, to pay any additional settlement administration fees, costs, and expenses,
  including those of Plaintiffs’ Counsel as may be approved by the Court; and (c) finally, to make a
  second distribution to claimants who cashed their checks from the initial distribution and who
  would receive at least $10.00, after payment of the estimated costs, expenses, or fees to be incurred
  in administering the Net Settlement Fund and in making this second distribution, if such second
  distribution is economically feasible. These redistributions shall be repeated, if economically
  feasible, until the balance remaining in the Net Settlement Fund is de minimis and such remaining
  balance will then be distributed to a non-sectarian, not-for-profit organization identified by
  Plaintiffs’ Counsel and approved by the Court.




  2
   Including (1) purchases of Amaya common stock as the result of the exercise of a call option,
  and (2) purchases of Amaya common stock by the seller of a put option as a result of the buyer
  of such put option exercising that put option.

  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.        Page 14 of 15
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 22 of 35 PageID: 2936


  DATED: SEPTEMBER 12, 2018                     __________________________________________

                                                BY ORDER OF THE UNITED STATES
                                                DISTRICT COURT FOR THE DISTRICT OF
                                                NEW JERSEY




  Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307.   Page 15 of 15
 Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 23 of 35 PageID: 2937




PROOF OF CLAIM
AND RELEASE
AMAYA INC. SECURITIES LITIGATION




CONTENTS
05        Claimant Information



05        Schedule of Transactions



06        Substitute Form W-9



07        Certification



08        Reminder Checklist
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 24 of 35 PageID: 2938

Deadline for Submission: November 13, 2018

IF YOU PURCHASED AMAYA INC. (“AMAYA”) SECURITIES DURING THE PERIOD BETWEEN
JUNE 8, 2015 AND MARCH 22, 2016, BOTH DATES INCLUSIVE (THE “CLASS PERIOD”), YOU
ARE A “SETTLEMENT CLASS MEMBER” AND YOU MAY BE ENTITLED TO SHARE IN THE
SETTLEMENT PROCEEDS. (EXCLUDED FROM THE SETTLEMENT CLASS ARE: (I)
DEFENDANTS, ALL CURRENT AND FORMER DIRECTORS AND OFFICERS OF AMAYA, AND
ANY PARENT OR SUBSIDIARY THEREOF, MEMBERS OF THEIR IMMEDIATE FAMILIES AND
THEIR LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS OR ASSIGNS AND ANY TRUST,
COMPANY, ENTITY OR AFFILIATE CONTROLLED OR OWNED BY ANY OF THE EXCLUDED
PERSONS AND ENTITIES REFERENCED ABOVE, AND (II) OPT-OUTS.

IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU MUST COMPLETE AND SUBMIT THIS FORM IN
ORDER TO BE ELIGIBLE FOR ANY SETTLEMENT BENEFITS.

YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE FORM (“PROOF OF CLAIM
AND RELEASE FORM”) AND MAIL IT BY FIRST CLASS MAIL, POSTMARKED NO LATER THAN
NOVEMBER 13, 2018, TO THE CLAIMS ADMINISTRATOR, AT THE FOLLOWING ADDRESS:

                                    Amaya Inc. Securities Litigation
                                     c/o JND Legal Administration
                                           P.O. Box 91346
                                          Seattle, WA 98111
                                          Tel.: 833-288-5307
                                 Info@AmayaSecuritiesLitigation.com

YOUR FAILURE TO SUBMIT YOUR CLAIM BY NOVEMBER 13, 2018 WILL SUBJECT YOUR CLAIM TO
REJECTION AND PRECLUDE YOU FROM RECEIVING ANY MONEY IN CONNECTION WITH THE
SETTLEMENT OF THIS ACTION. DO NOT MAIL OR DELIVER YOUR CLAIM TO THE COURT OR TO
ANY OF THE PARTIES OR THEIR COUNSEL AS ANY SUCH CLAIM WILL BE DEEMED NOT TO HAVE
BEEN SUBMITTED. SUBMIT YOUR CLAIM ONLY TO THE CLAIMS ADMINISTRATOR. IF YOU ARE A
SETTLEMENT CLASS MEMBER AND DO NOT SUBMIT A PROPER PROOF OF CLAIM AND RELEASE
FORM, YOU WILL NOT SHARE IN THE SETTLEMENT BUT YOU NEVERTHELESS WILL BE BOUND BY
THE ORDER AND FINAL JUDGMENT OF THE COURT UNLESS YOU EXCLUDE YOURSELF.

SUBMISSION OF A PROOF OF CLAIM DOES NOT ASSURE THAT YOU WILL SHARE IN THE PROCEEDS
OF THE SETTLEMENT.




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307   Page 2 of 8
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 25 of 35 PageID: 2939

                                    CLAIMANT’S STATEMENT
       1.     I (we) purchased Amaya Inc. (now known as “The Stars Group Inc.” and hereinafter
referred to as “Amaya”) securities during the Settlement Class Period. (Do not submit this Proof of
Claim and Release Form if you did not purchase Amaya securities during the Settlement Class Period.)
        2.     By submitting this Proof of Claim and Release Form, I (we) state that I (we) believe in
good faith that I am (we are) a Settlement Class Member(s) as defined above and in the Notice of
Proposed Settlement of Class Action, Motion for Attorneys’ Fees and Expenses, and Settlement
Final Approval Hearing (the “Notice”), or am (are) acting for such person(s); that I am (we are) not a
Defendant in the Action or anyone excluded from the Settlement Class; that I (we) have read and
understand the Notice; that I (we) believe that I am (we are) entitled to receive a share of the Net
Settlement Fund, as defined in the Notice; that I (we) elect to participate in the proposed Settlement
described in the Notice; and that I (we) have not filed a request for exclusion. (If you are acting in a
representative capacity on behalf of a Settlement Class Member [e.g., as an executor, administrator,
trustee, or other representative], you must submit evidence of your current authority to act on behalf
of that Settlement Class Member. Such evidence would include, for example, letters testamentary,
letters of administration, or a copy of the trust documents.)
        3.       I (we) consent to the jurisdiction of the Court with respect to all questions concerning the
validity of this Proof of Claim and Release Form. I (we) understand and agree that my (our) claim may
be subject to investigation and discovery under the Federal Rules of Civil Procedure, provided that
such investigation and discovery shall be limited to my (our) status as a Settlement Class Member(s)
and the validity and amount of my (our) claim. No discovery shall be allowed on the merits of the Action
or Settlement in connection with processing of the Proof of Claim and Release Form.
        4.     I (we) have set forth where requested below all relevant information with respect to
each purchase or acquisition of Amaya securities during the Settlement Class Period, and each sale,
if any, of such securities. I (we) agree to furnish additional information to the Claims Administrator to
support this claim if requested to do so.
      5.      I (we) have enclosed photocopies of the stockbroker’s confirmation slips, stockbroker’s
statements, or other documents evidencing each purchase and sale of Amaya securities listed below in
support of my (our) claim. (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE
OBTAIN A COPY OR EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX ADVISOR
BECAUSE THESE DOCUMENTS ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)
        6.     I (we) understand that the information contained in this Proof of Claim and Release
Form is subject to such verification as the Claims Administrator may request or as the Court may
direct, and I (we) agree to cooperate in any such verification. (The information requested herein is
designed to provide the minimum amount of information necessary to process most simple claims.
The Claims Administrator may request additional information as required to efficiently and reliably



Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307              Page 3 of 8
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 26 of 35 PageID: 2940

calculate your Recognized Loss. In some cases, the Claims Administrator may condition acceptance
of the claim based upon the production of additional information, including, where applicable,
information concerning transactions in any derivatives securities such as options.)
        7.     Upon the occurrence of the Court’s approval of the Settlement, as detailed in the
Notice, I (we) agree and acknowledge that my (our) signature(s) hereto shall effect and constitute a
full and complete release, remise and discharge by me (us) and my (our) heirs, joint tenants, tenants
in common, beneficiaries, executors, administrators, predecessors, successors, attorneys, insurers
and assigns (or, if I am (we are) submitting this Proof of Claim and Release Form on behalf of a
corporation, a partnership, estate or one or more other persons, by it, him, her or them, and by its,
his, her or their heirs, executors, administrators, predecessors, successors, and assigns) of each of
the “Released Parties” of all “Released Claims,” as those terms are defined in the Stipulation of
Settlement dated August 3, 2018 (the “Settlement Stipulation”).
       8.     Upon the occurrence of the Court’s approval of the Settlement, as detailed in the
Notice, I (we) agree and acknowledge that my (our) signature(s) hereto shall effect and constitute a
covenant by me (us) and my (our) heirs, joint tenants, tenants in common, beneficiaries, executors,
administrators, predecessors, successors, attorneys, insurers and assigns (or, if I am (we are)
submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate or
one or more other persons, by it, him, her or them, and by its, his, her or their heirs, executors,
administrators, predecessors, successors, and assigns) to permanently refrain from prosecuting or
attempting to prosecute any Released Claims against any of the Released Parties.
       9.     “Released Parties” has the meaning laid out in the Settlement Stipulation.
       10.    “Released Claims” has the meaning laid out in the Settlement Stipulation.
       11.    “Unknown Claims” has the meaning laid out in the Settlement Stipulation.
      12.    I (We) acknowledge that the inclusion of “Unknown Claims” in the definition of claims
released pursuant to the Settlement Stipulation was separately bargained for and is a material
element of the Settlement of which this release is a part.
       13.      NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions
in electronic files. All Claimants MUST submit a manually signed paper Proof of Claim and Release
Form listing all their transactions whether or not they also submit electronic copies. If you wish to file
your claim electronically, you must contact the Claims Administrator at 833-288-5307,
ASLSecurities@JNDLA.com or visit their website at www.AmayaSecuritiesLitigation.com to obtain
the required file layout. No electronic files will be considered to have been properly submitted unless
the Claims Administrator issues to the Claimant a written acknowledgment of receipt and acceptance
of electronically submitted data.




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307           Page 4 of 8
   Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 27 of 35 PageID: 2941


                     I. CLAIMANT INFORMATION
Name



Address




City                                                               State                     ZIP



Foreign Province                                                   Foreign Country



Day Phone                                                          Evening Phone



Email



                                                                    Taxpayer Identification Number
Social Security Number (for individuals):                           (for estates, trusts, corporations, etc.):
                                                              OR




             II. SCHEDULE OF TRANSACTIONS
                  IN AMAYA INC. SECURITIES
  Beginning Holdings:
  A. State the total number of shares of Amaya common stock held at the opening
     of trading on June 8, 2015 (must be documented). If none, write “zero” or “0.”

  Purchases/Acquisitions:
  B. Separately list each and every purchase or acquisition of Amaya common stock between June 8, 2015
     and June 20, 2016, both dates inclusive, and provide the following information (must be documented):
        PLEASE NOTE: Information requested with respect to your purchases of Amaya securities from after the opening of
        trading on March 23, 2016 through and including the close of trading on June 20, 2016 is needed in order to balance
        your claim; purchases of Amaya securities during this period, however, are not eligible under the Settlement and will
        not be used for purposes of calculating your Recognized Loss pursuant to the Plan of Allocation.




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307                              Page 5 of 8
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 28 of 35 PageID: 2942

         Trade Date                                                                          Total Cost
                                   Number of Shares
   (List Chronologically)                                    Price Per Share          (Excluding Commissions,
                                     Purchased
     (Month/Day/Year)                                                                     Taxes, and Fees)

          /    /

          /    /

          /    /

          /    /


 Sales:
 C. Separately list each and every sale of Amaya common stock between June 8, 2015 and June 20,
    2016, both dates inclusive, and provide the following information (must be documented):

         Trade Date                                                                       Amount Received
   (List Chronologically)       Number of Shares Sold        Price Per Share          (Excluding Commissions,
     (Month/Day/Year)                                                                     Taxes, and Fees)

          /    /

          /    /

          /    /

          /    /


 Ending Holdings:
 D. State the total number of shares of Amaya common stock held at the close
    of trading on June 20, 2016 (must be documented).


If additional space is needed, attach separate, numbered sheets, giving all required information,
substantially in the same format, and print your name and Social Security or Taxpayer Identification
number at the top of each sheet.



                    III. SUBSTITUTE FORM W-9
Request for Taxpayer Identification Number:
Enter taxpayer identification number below for the Beneficial Owner(s). For most individuals, this is your
Social Security Number. The Internal Revenue Service (“I.R.S.”) requires such taxpayer identification
number. If you fail to provide this information, your claim may be rejected.
                                                                   Taxpayer Identification Number
         Social Security Number (for individuals)               (for estates, trusts, corporations, etc.)
                                                        or




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307                    Page 6 of 8
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 29 of 35 PageID: 2943


                              IV. CERTIFICATION
I (We) submit this Proof of Claim and Release Form under the terms of the Stipulation of Settlement dated
August 3, 2018 which is described in the Notice. I (We) also submit to the jurisdiction of the United States
District Court for the District of New Jersey, with respect to my (our) claim as a Settlement Class Member(s)
and for purposes of enforcing the release and covenant not to sue set forth herein. I (We) further acknowledge
that I am (we are) bound by and subject to the terms of any judgment that may be entered in this Action. I
(We) have not submitted any other claim covering the same purchases or sales of Amaya Inc. securities
during the Settlement Class Period and know of no other Person having done so on my (our) behalf.
I (We) certify that I am (we are) NOT subject to backup withholding under the provisions of Section 3406
(a)(1)(c) of the Internal Revenue Code because: (a) I am (We are) exempt from backup withholding; or (b) I
(We) have not been notified by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends; or (c) the I.R.S. has notified me (us) that I am (we are) no longer
subject to backup withholding.
NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike out
the language that you are not subject to backup withholding in the certification above.
UNDER THE PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES, I (WE) CERTIFY
THAT ALL OF THE INFORMATION I (WE) PROVIDED ON THIS PROOF OF CLAIM AND RELEASE FORM
IS TRUE, CORRECT AND COMPLETE.




                                                  Signature of Claimant (If this claim is being made
                                                  on behalf of Joint Claimants, then each must sign):

                                                  ________________________________________
                                                  (Signature)


                                                  ________________________________________
                                                  (Signature)


                                                  ________________________________________
                                                  (Capacity of person(s) signing, e.g. beneficial
                                                  purchaser(s), executor, administrator, trustee, etc.)
                                                Check here if proof of authority to file is enclosed.
                                                  (See Item 2 under Claimant’s Statement)




Date:




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307                       Page 7 of 8
  Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 30 of 35 PageID: 2944

THIS PROOF OF CLAIM AND RELEASE FORM MUST BE POSTMARKED NO LATER THAN NOVEMBER
13, 2018 AND MUST BE MAILED TO:
                                        Amaya Inc. Securities Litigation
                                         c/o JND Legal Administration
                                               P.O. Box 91346
                                              Seattle, WA 98111
                                              Tel.: 833-288-5307
                                     Info@AmayaSecuritiesLitigation.com
A Proof of Claim and Release Form received by the Claims Administrator shall be deemed to have been
submitted when posted, if mailed by November 13, 2018 and if a postmark is indicated on the envelope and it
is mailed first class and addressed in accordance with the above instructions. In all other cases, a Proof of
Claim and Release Form shall be deemed to have been submitted when actually received by the Claims
Administrator.
The Claims Administrator will acknowledge receipt of your Proof of Claim and Release Form by mail or email
within 45 days of receipt. Your claim is not deemed filed until you receive such an acknowledgement. If you
do not receive an acknowledgement within 45 days, please contact the Claims Administrator by telephone
toll free at 833-288-5307 or by email at Info@AmayaSecuritiesLitigation.com.
You should be aware that it will take a significant amount of time to process fully all of the Proof of Claim and
Release Forms and to administer the Settlement. This work will be completed as promptly as time permits,
given the need to investigate and tabulate each Proof of Claim and Release Form. Please notify the Claims
Administrator of any change of address.




                        REMINDER CHECKLIST
                  Please be sure to sign this Proof of Claim and Release Form on page 7.
                  If this Proof of Claim and Release Form is submitted on behalf of joint
                  claimants, then each claimant must sign.
                                             _______________

                  Please remember to attach supporting documents. Do NOT send any
                  stock certificates. Keep copies of everything you submit.
                                             _______________

                  Do NOT use highlighter on the Proof of Claim and Release Form or any
                  supporting documents.
                                           _______________

                  If you move or change your address, telephone number or email address,
                  please submit the new information to the Claims Administrator, as well
                  as any other information that will assist us in contacting you. NOTE:
                  Failure to submit updated information to the Claims Administrator may
                  result in the Claims Administrator’s inability to contact you regarding
                  issues with your claim or deliver payment to you.




Questions? Visit www.AmayaSecuritiesLitigation.com or call toll-free 1-833-288-5307                 Page 8 of 8
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 31 of 35 PageID: 2945




               EXHIBIT B
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 32 of 35 PageID: 2946




       Pomerantz Law Firm announces Notice of Pendency
       and Proposed Settlement of Class Action and Final
       Approval Hearing


                                    Email         Print Friendly      Share

       September 24, 2018 09:00 ET | Source: Pomerantz LLP

       NEW YORK, Sept. 24, 2018 (GLOBE NEWSWIRE) -- Pomerantz LLP is notifying
       class members of a Notice of Pendency and Proposed Settlement of Class Action
       and Final Approval Hearing in Case No. 16-CV-01884-JHR-JS in United States
       District Court, District of New Jersey. Plaintiffs include James Carmack, Michael
       Neuberger, Bahram Salehian, and Andrew Song, Individually and on Behalf of all
       Others Similarly Situated. Defendants include Amaya Inc., David Baazov, and
       Daniel Sebag, Divyesh Gadhia, and Harlan Goodson.

       This affects: ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED
       AMAYA SECURITIES BETWEEN JUNE 8, 2015 AND MARCH 22, 2016, BOTH
       DATES INCLUSIVE.

       YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District
       Court for District of New Jersey that a hearing will be held on December 4, 2018,
       at 11:00 a.m. before the Honorable Joseph H. Rodriguez, United States District
       Judge of the District of New Jersey, 4th & Cooper Streets, Courtroom 5D, Camden,
       NJ 08101, for the purpose of determining: (1) whether the proposed Settlement of
       the claims in the above-captioned Action for consideration including the sum of
       $5,750,000 should be approved by the Court as fair, reasonable, and adequate; (2)
       whether the proposed plan to distribute the Settlement proceeds is fair,
       reasonable, and adequate; (3) whether the application of Lead Counsel for an
       award of attorneys’ fees of up to one-third of the Settlement Amount
       ($1,916,666.67) plus interest, reimbursement of expenses of not more than
       $150,000, and a Compensatory Award to Lead Plaintiffs of no more than $10,000
       collectively (or $2,500 each) should be approved; and (4) whether this Action
       should be dismissed with prejudice as set forth in the Stipulation of Settlement
       dated August 3, 2018 (the “Settlement Stipulation”).
       If you purchased Amaya Inc. (now known as “the Stars Group Inc.” and hereinafter
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 33 of 35 PageID: 2947


       referred to as “Amaya”) securities between June 8, 2015 and March 22, 2016, both
       dates inclusive (the “Class Period”), your rights may be affected by this Settlement,
       including the release and extinguishment of claims you may possess relating to
       your ownership interest in Amaya securities. If you have not received a detailed
       Notice Of Proposed Settlement Of Class Action, Motion For Attorneys’ Fees And
       Expenses, And Settlement Final Approval Hearing (“Notice”) and a copy of the
       Proof of Claim and Release Form, you may obtain copies by
       visiting www.AmayaSecuritiesLitigation.com or by contacting the Claims
       Administrator          toll-free       at       1-833-288-5307        or        at
       Info@AmayaSecuritiesLitigation.com. If you are a member of the Settlement
       Class, in order to share in the distribution of the Net Settlement Fund, you must
       submit a Proof of Claim and Release Form to the Claims Administrator at the
       address listed in the detailed Notice and postmarked no later than November 13,
       2018, establishing that you are entitled to recovery. Unless you submit a written
       exclusion request, you will be bound by any judgment rendered in the Action
       whether or not you make a claim.
       If you desire to be excluded from the Settlement Class, you must submit to the
       Claims Administrator a request for exclusion so that it is postmarked no later
       than November 20, 2018, in the manner and form explained in the Notice. All
       members of the Settlement Class who have not requested exclusion from the
       Settlement Class will be bound by any judgment entered in the Action pursuant to
       the Settlement Stipulation.

       Any objection to the Settlement, Plan of Allocation, or Lead Counsel’s request for
       an award of attorneys’ fees and reimbursement of expenses and award to Lead
       Plaintiffs must be in the manner and form explained in the detailed Notice and
       postmarked no later than November 20, 2018, to each of the following:

         Clerk of the Court       Lead Counsel
         United States District   Laurence Rosen                  Counsel For Amaya
         Court                    THE ROSEN LAW FIRM,             Robert Horowitz
         District of New          P.A.                            GREENBERG
         Jersey                   609 W. South Orange             TRAURIG LLP
         4th & Cooper Streets     Avenue, Suite 2P                200 Park Avenue
         Camden, NJ 08101         South Orange, NJ 07079          New York, NY 10166

       If you have any questions about the Settlement, you may visit
       www.AmayaSecuritiesLitigation.com or write to Lead Counsel at the above
       address. PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE
       REGARDING THIS NOTICE.

       Dated: September 12, 2018
       _______________________________________
Case 1:16-cv-01884-JHR-JS Document 145-3 Filed 11/13/18 Page 34 of 35 PageID: 2948


       BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
       OF NEW JERSEY

       CONTACT:
       Robert S. Willoughby
       Pomerantz LLP
       rswilloughby@pomlaw.com
       888-476-6529 ext. 9980



       Newswire Distribution Network & Management

          •   Home
          •   Newsroom
          •   RSS Feeds
          •   Legal
          •   Contact Us

       About Us
       GlobeNewswire is one of the world's largest newswire distribution networks,
       specializing in the delivery of corporate press releases financial disclosures
       and multimedia content to the media, investment community, individual
       investors and the general public.

                     © 2018 GlobeNewswire, Inc. All Rights Reserved.
-cv-01884-JHR-JS Document
                     MUTUAL145-3
  INVESTOR'S BUSINESS DAILY        Filed 11/13/18 Page 35 of 35
                           FUND PERFORMANCE                   A17Pag                                                                                                                                                                                                          WEEK OF SEPTEMBER 24, 2018
     36 Mos Fund     2018 12 Wk 5 Yr Net NAV 36 Mos Fund           2018 12 Wk 5 Yr Net NAV 36 Mos Fund          2018 12 Wk 5 Yr Net NAV
     Performance      % % After Asset Chg Performance               % % After Asset Chg Performance              % % After Asset Chg
     Rating          Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating               Chg Chg Tax%Value
     A StrucUSEq        +12 + 8 +90 53.58n +.36    A+ LgCapGr         +22 + 8+119 45.95 +.32    A+ Growth          +19 + 7+103 86.87n +.78
        Green Century                              A– MktExpIdx + 8 + 4 +69 12.19 +.10          C+ IntlVal         + 2 + 4 +52 41.96n +.44
        $ 807 mil 800–934–7336                     A SmallCapEq +12 + 6 +79 55.80 +.34          A MAInvGrSk +14 + 9 +82 27.62n +.28
     A– Equity          +10 + 7 +84 44.63n +.47    A+ SmallGrow +23 + 7+101 19.71 +.19          A– MidCapGr        +19 + 7 +89 15.85n +.08
        GuideStone G2                              A+ SmlBlnd         +21 + 5 +91 28.01 +.25    A NewDiscov +21 + 7 +55 26.67n +.28
        $ 4.0 bil 888–473–8637                     A– USEquity        +11 + 9 +79 17.94 +.14    A+ Technology +23 + 5+151 39.16n +.39
     A+ EqIndxInst +10 + 8+106 32.17n +.00            JP Morgan C                               C+ Value           + 3 + 8 +57 41.49n +.34
        GuideStone G4                                 $ 169 bil 800–480–4111                       MFS Funds C
        $ 7.2 bil 888–473–8637                     E CoreBond r – 2 + 0 +4 11.26n +.01             $ 168 bil 800–225–2606
     A EqIdxInv         +10 + 7 +89 32.17n +.00    A+ DynSmlGr        +21 + 5 +83 20.88n +.19   A– CoreEquity +11 + 7 +74 30.06n +.28
        Guinness Atkinson                          A– EquityIdx       +10 + 8 +73 44.59n +.35   A+ Growth          +19 + 7+103 86.20n +.77
        $ 360 mil 800–915–6566                     A+ IntrepidGr      +14 + 9+114 62.82n +.51   A MAInvGrSk +14 + 9 +82 27.38n +.28
     A GlobaInn           0 + 1 +92 44.93n +.00    A– SmallCapEq +12 + 6 +72 41.59n +.26        A– MidCapGr        +19 + 7 +89 15.38n +.08
        Harbor Funds                                  JP Morgan Instl                           A NewDiscov +21 + 7 +55 26.73n +.29
        $ 205 bil 800–422–1050                        $ 108 bil 800–480–4111                    A+ Technology +23 + 5+151 39.08n +.39
     A+ CapApprAdm +17 + 6+117 79.97n +.63         A– BehaveVal + 9 + 5 +80 76.01n +.72         C+ Value           + 3 + 8 +57 41.21n +.33
     A+ CapApprIns +17 + 6+120 81.52n +.65         A+ SmallGrow +23 + 7+106 22.40n +.21            MFS Funds I
     A+ CapApprInv +17 + 6+116 78.44n +.62         A TaxAwrDscEq +11 + 8 +91 37.09n +.28           $ 141 bil 800–225–2606
     D– IntlAdmin       – 4 – 2 +12 64.41n +.50    A– USEquityL       +11 + 9 +81 18.01n +.13   A+ Growth          +20 + 7+115 114.10n +1.0
     D– IntlInstl       – 4 – 2 +13 64.65n +.50       JP Morgan R5                              A MAInvGrSk +15 + 9 +90 32.81n +.34
     D– IntlInv         – 5 – 2 +12 63.96n +.49       $ 89.4 bil 800–480–4111                   A MidCapGr         +20 + 8+100 20.24n +.11
     A– LrgValIns       + 6 + 6 +85 15.78n +.12    E CoreBond         – 2 + 0 +8 11.17n +.01    A NewDiscovry +22 + 7 +65 36.59n +.39
     A– LrgValInv       + 6 + 6 +83 15.92n +.13    A– IntrpdAm        +11 + 8 +88 45.45n +.39   A– Research        +12 + 8 +79 48.29n +.41
     A MidGrAdm +20 + 7 +74 11.86n +.10            A+ IntrpdGrth +15 + 9+121 64.38n +.52        B– Value           + 4 + 8 +62 41.99n +.34
     A MidGrInstl +20 + 7 +76 12.41n +.09          A SmallCapEq +13 + 7 +83 64.66n +.40            Morgan Stan
     A MidGrInv         +20 + 7 +72 11.52n +.10    A SmallCore        +12 + 4 +78 59.76n +.65      $ 6.4 bil 888–454–3965
     A SmlGrInv         + 6 + 4 +80 37.50n +.35    A– USEqty          +11 + 9 +81 18.02n +.13   A+ MltiCpOpps +30 + 8+128 30.79n +.32
     A SmValAdm + 6 + 4 +81 38.27n +.35               JP Morgan R6                                 Morgan Stan A
     A SmValInstl + 6 + 4 +83 38.51n +.35             $ 66.0 bil 800–480–4111                      $ 2.3 bil 888–454–3965
        Harding Lvnr                               E Core Bond        – 1 + 0 +8 11.20n +.01    A+ MltiCpGrt       +31 + 8+139 41.68 +.44
        $ 10.6 bil 877–435–8105                       JP Morgan Selct                              Morgan Stan B
     A– GlblEqAdv       + 6 + 3 +75 39.24n +.00       $ 255 bil 800–480–4111                       $ 2.3 bil 888–454–3965
        Hartford A                                 E CoreBond         – 2 + 0 +7 11.19n +.01    A+ MltiCpGrt       +30 + 8+125 30.33n +.32
        $ 83.1 bil 860–547–5000                    A+ DynSmlGr        +21 + 5 +95 32.09n +.28      Morgan Stan I
     A+ GrwthOpps +21 + 6+106 51.80 +.43           A EquityIndx +11 + 8 +78 45.12n +.35            $ 2.1 bil 888–454–3965
     A MidCap           +13 + 6 +91 33.92 +.23     A+ GrAdvSel r      +19 + 8+125 24.08n +.17   A+ MltiCapGrt +31 + 8+144 45.93n +.48
        Hartford C                                 A+ IntrepidGr      +15 + 9+120 65.14n +.53      Morgan Stan Ins
        $ 82.8 bil 860–547–5000                    A– IntrpdAmer +11 + 8 +87 45.55n +.39           $ 28.5 bil 888–454–3965
     A GrowOppor +20 + 6 +93 33.17n +.27           A+ LgCapGr         +22 + 8+121 46.43n +.33   A+ CapGrI          +27 + 6+145 51.65n +.52
     A– MidCap          +12 + 5 +81 24.75n +.16    A– MktExpIdx + 8 + 4 +71 12.37n +.10         A+ CapGrP          +27 + 6+141 49.18 +.50
        Hartford HLS IA                            A+ SmallGr         +23 + 7+105 21.75n +.20   A MdCpGrP          +35+ 10 +49 19.20 +.12
        $ 26.6 bil 860–547–5000                    A SmlCapEq         +13 + 7 +82 64.44n +.39   A MidCapGrI        +35+ 10 +53 22.69n +.14
     A GlobalGrow +14 + 6 +95 28.96n +.26          A– USEquity        +11 + 9 +80 17.99n +.14      Motley Fool Funds
     A+ GrwthOpps +22 + 6+100 40.88n +.34             Kinetics Funds                               $ 749 mil 888–863–8803
     A MidCap           +13 + 6 +89 41.59n +.28       $ 2.8 bil 800–930–3828                    A– GreatAmer +12 + 8 +85 27.18n +.00
     A– SmlCapGr        +15 + 6 +76 34.86n +.28    A+ ParadigmNL +22 + 7+101 58.73n +.15        A– Indep           +13 + 7 +74 25.66n +.20
        Hartford HLS IB                            A+ PardigmIns +22 + 7+103 59.18n +.16           Nationwide
        $ 26.0 bil 860–547–5000                    A+ SmCpOpport +23 + 5 +89 63.17n +.22           $ 1.4 bil 800–321–6064
     A GlobalGrow +13 + 6 +94 28.68n +.26             LaudusFunds                               A– NatnWdeSVC +10 + 8 +79 26.93n +.19
     A+ GrowOppor +21 + 6 +97 38.97n +.32             $ 2.0 bil 800–447–3332                       Nationwide A
     A MidCap           +13 + 6 +87 40.49n +.28    A+ GrInvUSLgGr +21 + 6 +74 23.33n +.20          $ 13.0 bil 800–321–6064
     A– SmlCapGr        +15 + 6 +74 33.82n +.27       Legg Mason A                              A Growth           +18+ 10 +93 13.69 +.14
        Hartford I                                    $ 59.3 bil 800–822–5544                   A– S&P500Idx +11 + 8 +78 17.59 +.14
        $ 70.2 bil 860–547–5000                    A+ CBLgGrA         +15 + 8+113 46.79 +.34    A– SmallIdx        +13 + 5 +65 15.45 +.15
     A+ GrowOppor +21 + 6+108 54.15n +.44          A+ CBSmCapGr +32+ 11 +93 43.25 +.33             Nationwide Funds Instl
     A MidCap           +13 + 6 +93 34.90n +.24    A– S&P500IdxA +11 + 8 +85 27.87n +.22           $ 7.8 bil 800–321–6064
     A– SmlCapGr        +15 + 6 +82 66.25n +.53       Legg Mason C                              A Growth           +18+ 10 +96 14.42n +.15
        Hartford R3                                   $ 92.5 bil 800–822–5544                   A S&P500Idx +11 + 8 +80 17.73n +.14
        $ 55.1 bil 860–547–5000                    A CBLgCapGr +15 + 8+104 37.58n +.27          A SmallIdx         +13 + 5 +68 15.77n +.16
     A GroOppty         +21 + 6+103 51.92n +.43    A+ CBSmCapGr +31+ 11 +85 34.84n +.26            Nationwide Funds Service
     A– MidCap          +13 + 5 +88 37.63n +.26    A– ClrBrdg         +10 + 5 +71 42.35n +.46      $ 11.2 bil 800–321–6064
        Hartford R4                                   Legg Mason FI                             A– S&P500Ins +11 + 8 +79 17.69n +.14
        $ 57.2 bil 860–547–5000                       $ 3.8 bil 800–822–5544                    A– S&P500Svc +11 + 8 +78 17.60n +.14
     A+ GrowOppor +21 + 6+106 54.61n +.44          A ClrBrdg          +10 + 5 +79 63.93n +.70      Natixis Funds
     A MidCap           +13 + 6 +91 39.07n +.27       Legg Mason I                                 $ 65.0 bil 617–449–2100
     A– SmlCapGr        +15 + 6 +80 66.06n +.53       $ 87.7 bil 800–822–5544                   A+ GrowthY         +10 + 7+119 17.14n +.22
        Hartford R5                                A– CBEQincbld + 7 + 9 +66 25.54n +.19        A– HarrLgVal A + 7 + 6 +75 25.89 +.22
        $ 39.7 bil 860–547–5000                    A+ CBLgCapGr +15 + 8+116 51.91n +.38         A+ USMltCapEqA +10 + 6 +96 39.78 +.43
     A+ GrowOpp         +21 + 6+110 56.96n +.47    A SmlCapI          +11 + 5 +83 67.13n +.73   A USMltCapEqC +10 + 6 +85 27.32n +.29
     A MidCap           +13 + 6 +94 40.13n +.27       LKCM Funds                                A+ USMltCapEqY +10 + 6+100 46.15n +.49
        Hartford Y                                    $ 864 mil 817–332–3235                       Neubg Brm
        $ 70.5 bil 860–547–5000                    A– EqtyInstl       +14 + 8 +71 29.63n +.24      $ 49.4 bil 800–223–6448
     A+ GrowOppor +21 + 6+111 57.74n +.47             Loomis Syls                               A+ LgCapVal        + 6 + 8+127 33.23 +.22
     A MidCap           +13 + 6 +95 40.50n +.28       $ 30.5 bil 800–633–3330                   A– MultiCap        +10 + 9 +78 20.29 +.14
     A– SmlCapGr        +15 + 6 +83 69.76n +.56    A+ SmCapGrInst +24 + 8 +83 31.62n +.14       A– MultiCpOppC + 9 + 9 +72 19.34n +.13
        Heartland Funds                               Lord Abbett A                             A+ ResponsC        +10 + 6+290 41.97n +.31
        $ 1.5 bil 800–432–7856                        $ 121 bil 888–522–2388                    A+ SocResponsA +10 + 6+283 42.05 +.31
     A– ValPlusInv +11 + 3 +43 36.90n +.37         A DvlpGrwth +37+ 11 +76 31.86 +.00           A+ SocRespR3 +10 + 6+287 42.07n +.31
        Hennessy Funds                             A+ GrowthLdrs +21 + 8+104 33.66 +.00            Neubg Brm Adv
        $ 8.9 bil 800–966–4354                     E ShrtDurInc         0 + 1 +1 4.16 +.00         $ 12.1 bil 800–223–6448
     A JapanInst        + 9 + 6+107 38.89n +.13       Lord Abbett B                             A+ Genesis         +13 + 8+302 65.33n +.29
     A– JapanInv        + 8 + 6+104 37.73n +.12       $ 82.5 bil 888–522–2388                   A+ LgCapVal        + 6 + 7+199 33.23n +.22
        Hirtle Callaghan                           E ShrtDurInc         0 + 0 –1 4.19n +.00        Neubg Brm Instl
        $ 3.6 bil 877–435–8105                        Lord Abbett C                                $ 22.2 bil 800–223–6448
     A+ HCGrowEqStr x +16 + 9        +100x25.4        $ 107 bil 888–522–2388                    A MltcapOpp +10 + 9 +80 20.46n +.14                                                                                                 Legal Notice
     6n +.11                                       A DvlpGrwth +36+ 11 +66 23.71n +.00             Neubg Brm Inv
        Homestead                                  E ShrtDurInc         0 + 0 –1 4.19n +.00        $ 33.2 bil 800–223–6448                                                                              UNITED STATES DISTRICT COURT
        $ 3.2 bil 800–258–3030                        Lord Abbett F                             A+ Genesis         +14 + 8+183 65.38n +.28
     A– Value           + 8+ 11 +76 59.16n +.44       $ 96.4 bil 888–522–2388                   A GenesisI         +14 + 8 +68 65.35n +.28                                                                 DISTRICT OF NEW JERSEY
        IcmSeries                                  A DvlpGrwth +37+ 11 +78 33.02n +.00          A Guardian         +12 + 8 +67 19.65n +.17
        $ 869 mil 410–539–3838                     E ShrtDurInc         0 + 1 +1 4.16n +.00        Neubg Brm Tr
     A+ ICMSmCo         +11 + 3 +76 36.60n +.34       Lord Abbett I                                $ 16.2 bil 800–223–6448                      JAMES CARMACK, MICHAEL NEUBERGER,
        Invesco Funds                                 $ 90.5 bil 888–522–2388                   A+ LgCapVal        + 6 + 7+127 33.23n +.21      BAHRAM SALEHIAN, AND ANDREW SONG,
        $ 36.2 bil 800–959–4246                    A– CalbDivGr       + 7 + 9 +61 16.45n +.00   A+ SocRspons +10 + 6+275 42.06n +.31
     A SmlCapGr         +16 + 6 +85 45.48n +.36    A+ DvlpGrwth +37+ 11 +80 36.51n +.00            Nicholas Group                               Individually and on Behalf of all Others Similarly Situated,
     A+ TechFndIns +21 + 7+105 53.21n +.59         E ShrtDurInc + 1 + 1 +2 4.16n +.00              $ 4.4 bil 800–844–6541
        Invesco Funds A                               Lord Abbett P                             A LtdEditI         +18+ 10 +73 31.07n +.22                                                                                          3ODLQWL൵V
        $ 143 bil 800–959–4246                        $ 24.2 bil 888–522–2388                      NorthCoastAsstMgmt                                                                                                                                     Case No. 16-CV-01884-JHR-JS
     A– S&P500 IdxA +11 + 8 +87 31.98 +.25         A DvlpGrwth +37+ 11 +76 30.88n +.00             $ 80 mil 800–274–5448                                                                 - against -
     A Sml Cap Gr +16 + 6 +84 43.27 +.35              Lord Abbett R3                            C+ SelGr           + 4 + 3 +41 14.71n +.10
     A– SmlCap          +20 + 8 +65 11.59 +.07        $ 20.5 bil 888–522–2388                      Northern                                     AMAYA INC., DAVID BAAZOV, AND DANIEL SEBAG,
     A+ TechFndA        +21 + 7+104 53.48 +.59     A DvlpGrwth +36+ 11 +74 30.95n +.00             $ 40.0 bil 800–595–9111                      DIVYESH GADHIA, AND HARLAN GOODSON,
        Invesco Funds B                                                                         A– IncomeEq        + 8 + 7 +58 15.41n +.11
        $ 14.5 bil 800–959–4246                        —M—N—O—                                  A– LrgCapCore + 9 + 8 +82 20.64n +.18                                                                                           Defendants.
     A TechFndB m +11 + 0 +80 41.89n +.00             MainStay A Fds                            A– MidCapIdx + 9 + 5 +76 21.00n +.16
        Invesco Funds C                               $ 35.6 bil 800–624–6782                   A SmCapIdx         +13 + 5 +76 15.37n +.15
        $ 132 bil 800–959–4246                     A+ LrgCpGrwA +22 + 8 +98 11.07 +.08          A StockIndex +11 + 8 +88 34.94n +.28                                     SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENT
     A– S&P500 Idx +10 + 8 +82 30.75n +.24         A– SP500Idx        +11 + 8 +80 53.20 +.42       Nuveen Cl A
     A– SmlCapGr        +15 + 6 +73 29.22n +.24       MainStay B Fds                               $ 52.1 bil 800–257–8787
                                                                                                                                                                             OF CLASS ACTION AND FINAL APPROVAL HEARING
     A+ TechFndC        +20 + 7 +95 43.30n +.48       $ 32.7 bil 800–624–6782                   A– NWQSmVal + 6 + 1 +76 55.79 +.40
        Invesco Funds P                            A LrgCpGrow +22 + 8 +88 9.21n +.07              Nuveen Cl I                                To: ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED AMAYA SECURITIES BETWEEN JUNE 8,
        $ 2.2 bil 800–959–4246                        Mainstay I Fds                               $ 40.9 bil 800–257–8787                        2015 AND MARCH 22, 2016, BOTH DATES INCLUSIVE.
     A+ SumFndP         +19 + 8+106 23.60n +.21       $ 10.9 bil 800–624–6782                   A– NWQSmVal + 7 + 1 +79 57.36n +.41
        Invesco Funds R                            A– SP500Idx        +11 + 8 +81 53.94n +.42      Oak Associates                                   YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District Court for District of New Jersey that a
        $ 9.1 bil 800–959–4246                        Mairs & Power                                $ 3.1 bil 888–462–5386                     hearing will be held on December 4, 2018, at 11:00 a.m. before the Honorable Joseph H. Rodriguez, United States District Judge
     A– SmlCapGr        +16 + 6 +81 40.03n +.32       $ 6.1 bil 800–304–7404                    A PinOakEqty + 9 + 4 +91 71.66n +.59          of the District of New Jersey, 4th & Cooper Streets, Courtroom 5D, Camden, NJ 08101, for the purpose of determining: (1) whether
        Invesco Funds Y                            A SmallCap         +14 + 9 +81 28.98n +.31   A+ RedOak Tech +17 + 8+154 28.82n +.25
                                                      Marsico Funds                                                                           the proposed Settlement of the claims in the above-captioned Action for consideration including the sum of $5,750,000 should be
        $ 14.4 bil 800–959–4246                                                                 A+ WhtOakSelGr +15 + 9+103 98.73n +.98
     A– S&P500IdxY +11 + 8 +89 32.40n +.26            $ 1.5 bil 888–860–8686                       Oakmark I                                  approved by the Court as fair, reasonable, and adequate; (2) whether the proposed plan to distribute the Settlement proceeds is
        Invesco Instl                              A– 21stCentury +20 + 8 +93 33.16n +.24          $ 119 bil 800–625–6275                     fair, reasonable, and adequate; (3) whether the application of Lead Counsel for an award of attorneys’ fees of up to one-third of
        $ 19.9 bil 800–959–4246                    A– Focus           +18 + 4 +79 20.13 +.14    D Intl             – 8 + 0 +23 26.15n +.00    the Settlement Amount ($1,916,666.67) plus interest, reimbursement of expenses of not more than $150,000, and a Compensatory
     A SmlCapGrR5 +16 + 6 +89 48.86n +.39             MAS Funds Instl Cl                        A– InvFd           + 6 + 5 +81 89.55n +.00
                                                      $ 327 mil 800–354–8185                                                                  $ZDUGWR/HDG3ODLQWL൵VRIQRPRUHWKDQFROOHFWLYHO\RUHDFKVKRXOGEHDSSURYHGDQGZKHWKHUWKLV$FWLRQ
        Ivy Funds                                                                                  Oppenheimer A
        $ 216 bil 866–941–4482                     A– Ruselint        +13 + 5 +97 14.81n +.15      $ 169 bil 800–525–7048                     should be dismissed with prejudice as set forth in the Stipulation of Settlement dated August 3, 2018 (the “Settlement Stipulation”).
     A LrgCapGrA +19 + 8+109 25.93 +.21               Mass Mutl Instl                           B– DevelopMkt – 5 – 3 +27 41.18 +.42
                                                      $ 2.5 bil 800–272–2216                                                                       If you purchased Amaya Inc. (now known as “the Stars Group Inc.” and hereinafter referred to as “Amaya”) securities
     A LrgCapGrC +19 + 8+100 21.52n +.17                                                        A DiscoveryA +22 + 9 +81 94.37 +.32
     A LrgCapGrE        +19 + 8+109 25.89 +.22     A PrmDiscGroA +14 + 8 +81 14.11 +.11         A+ GlobOppA        +10 + 9+136 75.66 +.75     EHWZHHQ -XQH   DQG 0DUFK   ERWK GDWHV LQFOXVLYH WKH ³&ODVV  3HULRG´ \RXU ULJKWV PD\ EH D൵HFWHG E\ WKLV
     A LrgCapGrI        +19 + 8+112 27.28n +.23    A SmlCpGrEqL +20 + 8 +71 16.86n +.11         A– IntlSmCo        + 9 + 4+106 54.24 +.34     Settlement, including the release and extinguishment of claims you may possess relating to your ownership interest in Amaya
     A LrgCapGrY        +19 + 8+110 26.60n +.22    A SmlCpGrEqS +21 + 8 +74 18.84n +.12            Oppenheimer I                              securities. If you have not received a detailed Notice Of Proposed Settlement Of Class Action, Motion For Attorneys’ Fees And
     A MidCapGrA +20 + 8 +72 27.60 +.17            A SmlCpGrEqY +21 + 8 +73 17.89n +.12            $ 35.1 bil 800–525–7048
                                                      Mass Mutl Prem                                                                          Expenses, And Settlement Final Approval Hearing (“Notice”) and a copy of the Proof of Claim and Release Form, you may obtain
     A MidCapGrB +20 + 8 +65 21.90n +.13                                                        C+ DevlpMktC – 6 – 3 +23 38.31n +.39
     A MidCapGrC +20 + 8 +66 23.44n +.14              $ 17.0 bil 800–272–2216                      Oppenheimer N                              copies by visiting www.AmayaSecuritiesLitigation.com or by contacting the Claims Administrator toll-free at 1-833-288-5307
     A MidCapGrI        +21 + 8 +75 29.76n +.18    A+ DiscplnGrwL +14 + 8 +83 14.51n +.12          $ 91.9 bil 800–525–7048                    or at Info@AmayaSecuritiesLitigation.com. If you are a member of the Settlement Class, in order to share in the distribution of
     A MidCapGrR +20 + 8 +70 26.87n +.16           A+ DiscplnGrwS +15 + 8 +84 14.33n +.12       A Discovery        +21 + 9 +76 87.33n +.30    the Net Settlement Fund, you must submit a Proof of Claim and Release Form to the Claims Administrator at the address listed in
     A MidCapGrY +20 + 8 +73 28.83n +.17           A+ DiscplnGrwY +15 + 8 +84 14.37n +.12       A– IntlSmCo        + 9 + 4+104 51.76n +.33
                                                   A– SmOppS          +14 + 6 +73 16.76n +.17                                                 the detailed Notice and postmarked no later than November 13, 2018, establishing that you are entitled to recovery. Unless you
     A Sci&TechA +17 + 7 +91 74.14 +.89                                                            Oppenheimer Y
     A Sci&TechB +16 + 7 +84 61.12n +.74              Mass Mutl Select                             $ 93.5 bil 800–525–7048                    submit a written exclusion request, you will be bound by any judgment rendered in the Action whether or not you make a claim.
     A Sci&TechC +16 + 7 +84 63.55n +.76              $ 68.0 bil 800–272–2216                   A+ Discovery       +22 + 9 +85 106.45n +.36
                                                   A+ BlueChipGrA +15 + 6+112 21.75 +.22                                                           If you desire to be excluded from the Settlement Class, you must submit to the Claims Administrator a request for exclusion
     A Sci&TechE +16 + 7 +90 73.55 +.89                                                         A+ GlobOppY        +11 + 9+138 76.67n +.77
     A Sci&TechI        +17 + 7 +94 81.62n +.98    A+ BlueChipGrL +15 + 7+115 22.71n +.23       A IntlSmCo         +10 + 4+107 53.86n +.34    so that it is postmarked no later than November 20, 2018, in the manner and form explained in the Notice. All members of the
     A Sci&TechR +16 + 7 +88 72.14n +.87           A+ BlueChipGrS +15 + 7+106 23.25n +.24          Oppenhmr C&M                               Settlement Class who have not requested exclusion from the Settlement Class will be bound by any judgment entered in the Action
     A Sci&TechY +17 + 7 +92 78.19n +.94           A+ BlueChipGrY +15 + 7+105 23.03n +.24          $ 153 bil 800–525–7048                     pursuant to the Settlement Stipulation.
     A+ SmCapCrA +14 + 5 +79 21.56 +.14            A FocusVal         +10 + 8 +56 18.67n +.16   D+ ActiveAlloc + 3 + 3 +41 14.64n +.11
     A SmCapValB +13 + 5 +70 17.36n +.11           A FocusVal         +10 + 8 +54 18.03n +.16   A DiscoveryC +21 + 8 +72 67.62n +.23               Any objection to the Settlement, Plan of Allocation, or Lead Counsel’s request for an award of attorneys’ fees and reimbursement
     A SmCapValC +13 + 5 +73 18.57n +.12           A FocusVal         +10 + 8 +55 18.30n +.16   A+ GlobOppC        +10 + 9+127 66.55n +.66    RIH[SHQVHVDQGDZDUGWR/HDG3ODLQWL൵VPXVWEHLQWKHPDQQHUDQGIRUPH[SODLQHGLQWKHGHWDLOHG1RWLFHDQGpostmarked no later
     A+ SmCapValY +14 + 5 +81 22.64n +.15          A FocusVal         +10 + 8 +56 18.61n +.16
                                                   A– FocusValA +10 + 8 +53 17.17 +.15
                                                                                                A– IntlSmCoC + 9 + 4 +99 49.72n +.31          than November 20, 2018, to each of the following:
     A+ SmlCapGrA +20 + 7 +84 21.39 +.10                                                           Optimum C
     A SmlCapGrB +19 + 7 +73 15.48n +.06           A GrwOppA          +20 + 6 +84 11.20 +.11       $ 5.0 bil 800–914–0278
     A SmlCapGrC +19 + 7 +76 17.12n +.07           A GrwOppI          +20 + 6 +91 13.08n +.13   A– SmlCpGrow +22 + 9 +65 15.62n +.10            Clerk of the Court                                               Lead Counsel                                                      Counsel For Amaya
     A+ SmlCapGrI +20 + 7 +89 28.00n +.12          A GrwOppL          +20 + 6 +88 12.09n +.12                                                   United States District Court                                     Laurence Rosen                                                    Robert Horowitz
     A+ SmlCapGrY +20 + 7 +86 26.41n +.12          A GrwOppR5         +20 + 6 +90 12.93n +.13        —P—Q—R—                                    District of New Jersey                                           THE ROSEN LAW FIRM, P.A.                                          GREENBERG TRAURIG LLP
                                                   A GrwOppY          +20 + 6 +89 12.56n +.12      Pace Funds A
            —J—K—L—                                A– IndexEqA        +11 + 8 +75 20.07 +.16       $ 8.2 bil 800–647–1568                       4th & Cooper Streets                                             609 W. South Orange Avenue,                                       200 Park Avenue
        J Hancock A                                A– IndexEqS        +11 + 8 +77 20.67n +.17   A– SmMdCoGr +26 + 9 +61 21.35 +.17              Camden, NJ 08101                                                 Suite 2P                                                          New York, NY 10166
        $ 45.3 bil 800–225–5291                    A– IndexEqY        +11 + 8 +76 20.31n +.16      PgimInvest                                                                                                    South Orange, NJ 07079
     A+ RegionlBnk + 8 + 3+108 29.69 +.38          A IndexR5          +11 + 8 +81 20.65n +.17      $ 134 bil 973–367–7930
     A– USGlbLdGr       +16 + 9 +83 52.73 +.33     A– MidCapEqII +13 + 8 .. 20.95n +.11         A– 20/20Focus +12 + 6 +56 16.41 +.15
        J Hancock B                                A– MidCpGrEq Z +13 + 8+108 24.27n +.13       A ConservGr        +15 + 5 +79 11.93n +.09    If you have any questions about the Settlement, you may visit www.AmayaSecuritiesLitigation.com or write to Lead Counsel at the
        $ 25.6 bil 800–225–5291                    A– MidGrEqII S +13 + 8+107 24.04n +.13       A+ Growth          +17 + 6+118 42.43 +.35     above address. PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS NOTICE.
     A+ RegnlBnk        + 7 + 3+103 28.10n +.36    A– MidGrEqIIA +13 + 8+103 20.82 +.11         A Growth           +16 + 6+109 33.90n +.28
     A– USGlbLdGr       +15 + 9 +75 44.53n +.27    A– MidGrEqIIL +13 + 8 +88 22.48n +.12        A– LgCpCorEq + 9 + 7 +79 18.19 +.13
        J Hancock C                                A– MidGrEqIIY +13 + 8+106 23.48n +.13        A+ SelGwthC        +20 + 5+100 12.72n +.14
                                                                                                                                              Dated: September 12, 2018
        $ 16.3 bil 800–225–5291                    A+ Select          +15 + 7 .. 21.71n +.22    E TotRetBd         – 3 – 1 +9 13.94n +.00
     A+ RegionlBnk + 7 + 3+103 28.16n +.36         A– SmlCpGrEqA +20 + 8 +68 15.13 +.10            PIMCO A                                                                                                                                          BY ORDER OF THE UNITED STATES DISTRICT
     A– USGlbLdGr       +15 + 9 +75 44.55n +.27    A SmlCpGrEqZ +21 + 9 +75 19.07n +.12            $ 167 bil 888–877–4626                                                                                                                           COURT FOR THE DISTRICT OF NEW JERSEY
        Janus Aspn Inst                               MassMRestA                                A– Raefund         + 8 + 7 +61 7.79 +.00
        $ 1.8 bil 888–834–2536                        $ 8.0 bil 800–272–2216                    A StockPlus        +12 + 3 +73 11.35 +.00
     A+ Enterprise      +16 + 8+107 78.02n +.53    A– Index           +10 + 8 +74 19.56n +.15   A– StocksPLUS +10 + 8 +79 11.48 +.00
        Janus Henderson                               Matthews Asia                             A StocksRet        +10 + 7 +77 11.51 +.00
        $ 123 bil 800–668–0434                        $ 28.4 bil 800–789–2742                      PIMCO Admin
     A+ Enterprise      +15 + 8+104 131.68n +.88   A– ChinaInv        –11 – 9 +34 19.81n +.23      $ 244 bil 888–877–4626
     A Forty
     A+ Forty
     A+ FortyInstl
                        +18 + 7 +91 35.96n +.36
                        +18 + 7 +92 37.35 +.37
                        +19 + 8 +97 41.24n +.41
                                                      Meridian Funds
                                                      $ 67.0 bil 800–446–6662
                                                   A+ ContraLeg       +15 + 6 +84 48.08n +.25
                                                                                                D– IncomeFd
                                                                                                A– RAEfund
                                                                                                D Realpath
                                                                                                                   – 1 + 0 +19 11.85n +.00
                                                                                                                   + 8 + 7 +63 7.99n +.00
                                                                                                                     0 + 1 +15 8.19n +.00
                                                                                                                                                                                                                                       MARKETSMITH HAS
     A+ GlbTech
     A– Research
                        +19 + 5+145 36.61n +.35
                        +16+ 10 +90 40.13n +.36
                                                   A+ EquityInc
                                                   A+ Growth
                                                                      +19 + 4 +97 19.07n +.13
                                                                      +14 + 5 +77 47.57n +.29
                                                                                                   PIMCO C
                                                                                                   $ 148 bil 888–877–4626                                                                                                              THE FORMULA FOR
                                                                                                                                                                                                                                       INVESTING SUCCESS
        Janus S Shrs                                  Metro West                                A StockPlus        +11 + 3 +67 10.47n +.00
        $ 18.1 bil 888–834–2536                       $ 267 bil 800–241–4671                    A– StocksPlRet + 9 + 7 +71 10.48n +.00
     A GrowthInc +10 + 9 +82 59.89n +.48           E TotRetBdI        – 2 + 0 +9 10.30n +.01    A– StocksPLUS + 9 + 8 +75 10.90n +.00
        Janus T Shrs                               E TotRetBdM – 2 + 0 +8 10.30n +.01              PIMCO Inst l
        $ 49.9 bil 888–834–2536                    E TRBdPlan         – 2 + 0 +8 9.69n +.01        $ 213 bil 800–927–4648
     A+ Enterprise      +15 + 8+106 134.70n +.90      MFS Funds A                               A– PlusInst        + 8 + 7 +65 8.17n +.00                                                                                              xɖǼɎǣȵǼɵɵȒɖȸȵȸȒˡɎɀǣȇ‫ב‬ɀɎƺȵɀ‫ي‬
     A Growth&Inc +10 + 9 +84 59.98n +.48             $ 216 bil 800–225–2606                    A+ StkPlsLgDur + 3 + 6 +92 7.29n +.00
     A– Research
     A Venture
                        +15+ 10 +94 53.59n +.47
                        +18 + 6 +87 89.84n +.83
                                                   A– CoreEquity +11 + 7 +81 34.44 +.31
                                                   A– GlobalGrow + 8 + 6 +65 44.15 +.50
                                                                                                A+ StockPlus       +12 + 4 +76 11.61n +.00
                                                                                                A StocksPlRet +10 + 7 +80 11.70n +.00                                                                                                      1      Get ideas with Growth 250.
        Jensen Inv Management                      A+ GrowthA         +20 + 7+112 107.43 +.96   A StocksPLUS +10 + 8 +83 12.36n +.00
        $ 10.6 bil 800–992–4144                    B– IntlVal         + 2 + 4 +57 44.24 +.46       PIMCO P                                                                                                                                 2      Evaluate them with Stock Charts.
     A+ QualtGrowI x +15+ 10 +94x53.02n +.39       A MAInvGrSk +15 + 9 +88 31.89 +.33              $ 319 bil 888–877–4626
     A+ QualtGrowJ x +14+ 10 +92x53.02n +.42
        JP Morgan A
                                                   A MidCapGr         +20 + 8 +97 19.12 +.10
                                                   A NewDiscov +21 + 7 +62 33.08 +.35
                                                                                                D– Income
                                                                                                A– RAEfund
                                                                                                                   – 1 + 0 +19 11.85n +.00
                                                                                                                   + 8 + 7 +64 8.12n +.00
                                                                                                                                                                                                                                           3      Time your trading with Pattern Recognition.
        $ 250 bil 800–480–4111                     A– Research        +12 + 8 +77 46.99 +.40    A+ StockPlus       +12 + 3 +75 11.51n +.00
     E CoreBond         – 2 + 0 +7 11.19 +.01      A+ Technology +23 + 6+162 45.22 +.46         A StocksPlus +10 + 7 +79 11.56n +.00
     A– EquityIdx       +11 + 8 +77 45.05 +.35     B– ValueA          + 4 + 8 +61 41.75 +.35    E TotalRetrn – 2 + 0 +7 9.86n +.01                                                                                                     Try it today for only $19.95. Call (800)831-2525 or
     A+ GrAdvantg r +19 + 8+123 23.39 +.16
     A+ IntrepidGr      +15 + 9+118 64.08 +.52
                                                      MFS Funds B
                                                      $ 204 bil 800–225–2606
                                                                                                   Pioneer A
                                                                                                   $ 34.4 bil 800–225–6292
                                                                                                                                                                                                                                       go to marketsmith.investors.com
     A– IntrpdAmerA +11 + 8 +84 44.25 +.38         A– CoreEquity +11 + 7 +75 30.41n +.28        A MidCapGrw +16 + 8 +85 48.56 +.26

     36 Mos Fund     2018 12 Wk 5 Yr Net NAV 36 Mos Fund           2018 12 Wk 5 Yr Net NAV 36 Mos Fund          2018 12 Wk 5 Yr Net NAV       © 2018 Investor’s Business Daily, Inc. Investor’s Business Daily, IBD, CAN SLIM, Leaderboard and corresponding logos are registered trademarks owned by Investor’s Business Daily, Inc.
     Performance      % % After Asset Chg Performance               % % After Asset Chg Performance              % % After Asset Chg          MarketSmith is a registered trademark of MarketSmith, Incorporated.
     Rating          Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating               Chg Chg Tax%Value
